Exhibit 10.2

 

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

RENT-A-CENTER, INC.

 

and certain of its Subsidiaries

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

Dated as of March 19, 2014

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

DEFINED TERMS

 

1

 

 

 

 

 

1.1.

 

Definitions

 

1

1.2.

 

Other Definitional Provisions

 

7

 

 

 

 

 

SECTION 2.

 

GUARANTEE

 

8

 

 

 

 

 

2.1.

 

Guarantee

 

8

2.2.

 

Rights of Reimbursement, Contribution and Subrogation

 

9

2.3.

 

Amendments, etc. with respect to the Primary Obligations

 

10

2.4.

 

Guarantee Absolute and Unconditional

 

10

2.5.

 

Reinstatement

 

11

2.6.

 

Payments

 

11

2.7.

 

Keepwell

 

11

 

 

 

 

 

SECTION 3.

 

GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

 

12

 

 

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

 

13

 

 

 

 

 

4.1.

 

Representations in Credit Agreement

 

13

4.2.

 

Title; No Other Liens

 

13

4.3.

 

Perfected First Priority Liens

 

14

4.4.

 

Jurisdiction of Organization; Chief Executive Office

 

14

4.5.

 

Inventory and Equipment

 

14

4.6.

 

Farm Products

 

14

4.7.

 

Investment Property

 

14

4.8.

 

Receivables

 

15

4.9.

 

Intellectual Property

 

15

4.10.

 

Letter of Credit Rights

 

17

4.11.

 

Commercial Tort Claims

 

17

 

 

 

 

 

SECTION 5.

 

COVENANTS

 

17

 

 

 

 

 

5.1.

 

Covenants in Credit Agreement

 

17

5.2.

 

Delivery and Control of Instruments, Chattel Paper, Negotiable Documents and
Investment Property

 

17

5.3.

 

Maintenance of Insurance

 

18

5.4.

 

Payment of Obligations

 

18

5.5.

 

Maintenance of Perfected Security Interest; Further Documentation

 

19

5.6.

 

Changes in Locations, Name, Jurisdiction of Incorporation, Etc.

 

19

5.7.

 

Notices

 

19

5.8.

 

Investment Property

 

19

5.9.

 

Receivables

 

21

5.10.

 

Intellectual Property

 

21

5.11.

 

Commercial Tort Claims

 

23

 

i

--------------------------------------------------------------------------------


 

SECTION 6.

 

REMEDIAL PROVISIONS

 

23

 

 

 

 

 

6.1.

 

Certain Matters Relating to Receivables

 

23

6.2.

 

Communications with Obligors; Grantors Remain Liable

 

24

6.3.

 

Pledged Securities

 

24

6.4.

 

Proceeds to be Turned Over To Administrative Agent

 

25

6.5.

 

Application of Proceeds

 

25

6.6.

 

Code and Other Remedies

 

26

6.7.

 

Registration Rights

 

27

6.8.

 

Waiver; Deficiency

 

28

 

 

 

 

 

SECTION 7.

 

THE ADMINISTRATIVE AGENT

 

28

 

 

 

 

 

7.1.

 

Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

 

28

7.2.

 

Duty of Administrative Agent

 

30

7.3.

 

Execution of Financing Statements

 

30

7.4.

 

Authority of Administrative Agent

 

30

7.5.

 

Appointment of Co-Collateral Agents

 

30

 

 

 

 

 

SECTION 8.

 

MISCELLANEOUS

 

31

 

 

 

 

 

8.1.

 

Amendments in Writing

 

31

8.2.

 

Notices

 

31

8.3.

 

No Waiver by Course of Conduct; Cumulative Remedies

 

31

8.4.

 

Enforcement Expenses; Indemnification

 

31

8.5.

 

Successors and Assigns

 

32

8.6.

 

Set-Off

 

32

8.7.

 

Counterparts

 

32

8.8.

 

Severability

 

32

8.9.

 

Section Headings

 

32

8.10.

 

Integration

 

32

8.11.

 

GOVERNING LAW

 

32

8.12.

 

Submission to Jurisdiction; Waivers

 

33

8.13.

 

Acknowledgments

 

33

8.14.

 

Additional Grantors

 

33

8.15.

 

Releases

 

33

8.16.

 

WAIVER OF JURY TRIAL

 

34

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

 

 

 

 

Schedule 1

 

Notice Addresses of Guarantors

 

 

Schedule 2

 

Description of Pledged Investment Property

 

 

Schedule 3

 

Filings and Other Actions Required to Perfect Security Interests

 

 

Schedule 4

 

Exact Legal Name, Jurisdiction of Organization and Location of Chief Executive
Office

 

 

Schedule 5

 

Copyrights, Patents, Trademarks, Intellectual Property Licenses, Other
Intellectual Property

 

 

Schedule 6

 

Letters of Credit

 

 

Schedule 7

 

Commercial Tort Claims

 

 

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

Exhibit A

 

Form of Acknowledgment and Consent

 

 

Exhibit B-1

 

Form of Intellectual Property Security Agreement

 

 

Exhibit B-2

 

Form of After-Acquired Intellectual Property Security Agreement

 

 

Exhibit C

 

Form of Control Agreement (Uncertificated Securities)

 

 

 

 

 

 

 

ANNEX:

 

 

 

 

 

 

 

 

 

Annex 1

 

Assumption Agreement

 

 

 

iii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of March 19, 2014, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
(i) the banks and other financial institutions or entities (the “Lenders”) from
time to time parties to the Credit Agreement, dated as of March 19, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among RENT-A-CENTER, INC., a Delaware corporation (the “Borrower”),
the Lenders and the Administrative Agent, and (ii) the other Secured Parties (as
hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the above premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

SECTION 1.     DEFINED TERMS

 

1.1.                            Definitions.

 

(b)                                 The following terms shall have the following
meanings:

 

“After-Acquired Intellectual Property”:  as defined in Section 5.10(k).

 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Collateral”:  as defined in Section 3.

 

--------------------------------------------------------------------------------


 

“Collateral Account”:  (i) any collateral account established by the
Administrative Agent as provided in Section 6.1 or 6.4 or (ii) any cash
collateral account established as provided in Section 8 of the Credit Agreement.

 

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 5), granting
any right under any Copyright, including, without limitation, the grant of
rights to reproduce, prepare derivative works, distribute, perform, display,
exploit and sell materials derived from any Copyright, other than non-exclusive
licenses to use products of third parties accepted in ordinary course in
connection with purchases of software and similar items the absence of which
would not have a Material Adverse Effect on the Grantors taken as a whole.

 

“Copyrights”:  (i) all domestic and foreign copyrights, whether or not the
underlying works of authorship have been published, including but not limited to
copyrights in software and databases, all Mask Works (as defined in 17 U.S.C.
901 of the U.S. Copyright Act) and all works of authorship and other
intellectual property rights therein, all copyrights of works based on, 
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 5, (ii) the rights to print, publish, reproduce, perform,
display and distribute any of the foregoing, (iii) the right to sue or otherwise
recover for any and all past, present and future infringements,
misappropriations or violations (“Infringements”) thereof, (iv) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all Copyright
Licenses entered into in connection therewith, payments arising out of any other
sale, lease, license or other disposition thereof and damages and payments for
past, present or future Infringements thereof), and (v) all other rights of any
kind whatsoever accruing thereunder or pertaining thereto.

 

“Deposit Account”:  (i) all “deposit accounts” as defined in Article 9 of the
UCC and (ii) all other accounts maintained with any financial institution (other
than Securities Accounts or Commodity Accounts),  together, in each case, with
all funds held therein and all certificates or instruments representing any of
the foregoing.

 

“Excluded Assets”:  (i) motor vehicles, (ii) aircraft, (iii) vessels,
(iv) leasehold interests in real property, (v) Intellectual Property
registrations outside the United States, (vi) any lease, license, contract,
property right or agreement to which any Grantor is a party or any of its rights
or interests thereunder if and only for so long as the grant of a security
interest hereunder shall constitute or result in a breach, termination or
default under any such lease, license, contract, property right or agreement 
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant
jurisdiction or any other applicable law or principles of equity); provided,
however, that such security interest shall attach immediately to any portion of
such lease, license, contract, property rights or agreement that does not result
in any of the consequences specified above and (vii) those assets as to which
the Administrative Agent shall determine, in its sole discretion, that that cost
of obtaining or perfecting such a security interest are excessive in relation to
the value of the security to be afforded thereby.

 

“Excluded Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any
Excluded Foreign Subsidiary.

 

2

--------------------------------------------------------------------------------


 

“General Intangibles”:  all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the Uniform Commercial Code in effect in the State of
New York on the date hereof and, in any event, including, without limitation,
with respect to any Grantor, all rights of such Grantor to receive any tax
refunds, all Swap Agreements and all contracts, agreements, instruments and
indentures and all licenses, permits, concessions, franchises and authorizations
issued by Governmental Authorities in any form, and portions thereof, to which
such Grantor is a party or under which such Grantor has any right, title or
interest or to which such Grantor or any property of such Grantor is subject, as
the same may from time to time be amended, supplemented, replaced or otherwise
modified, including, without limitation, (i) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (ii) all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect thereto, (iii) all rights of such
Grantor to damages arising thereunder, and (iv) all rights of such Grantor to
terminate and to perform, compel performance and to exercise all remedies
thereunder.

 

“Guarantor Obligations”:  with respect to any Guarantor (and without duplication
of any Primary Obligations), all obligations and liabilities of such Guarantor
which may arise under or in connection with this Agreement (including, without
limitation, Section 2), in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to any Secured Party that are required to be paid by such Guarantor pursuant to
the terms of this Agreement).

 

“Guarantors”:  the collective reference to each Grantor; provided, that each
Grantor shall be considered a Guarantor only with respect to the Primary
Obligations of any other Loan Party.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and the
Trade Secret Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Intellectual Property Collateral”:  all Intellectual Property of the Loan
Parties, now owned or hereafter acquired, upon which a Lien is purported to be
created by this Agreement.

 

“Intellectual Property Security Agreement”: all Intellectual Property Security
Agreements to be executed and delivered by the Loan Parties, each substantially
in the form of Exhibit B-1 to this Agreement, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with this Agreement.

 

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof).

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Borrower or any of its Subsidiaries.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code in effect in the State of New York on the date hereof including,
without limitation, all Certificated Securities and Uncertificated Securities,
all Security Entitlements, all Securities Accounts, all Commodity

 

3

--------------------------------------------------------------------------------


 

Contracts and all Commodity Accounts (other than any Excluded Foreign Subsidiary
Voting Stock excluded from the definition of “Pledged Equity Interests”),
(ii) security entitlements, in the case of any United States Treasury book-entry
securities, as defined in 31 C.F.R. section 357.2, or, in the case of any United
States federal agency book-entry securities, as defined in the corresponding
United States federal regulations governing such book-entry securities, and
(iii) whether or not constituting “investment property” as so defined, all
Pledged Notes, all Pledged Equity Interests, all Pledged Security Entitlements
and all Pledged Commodity Contracts.

 

“Issuers”:  the collective reference to each issuer of a Pledged Security.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”:  with respect to any Loan Party, the collective reference to its
Primary Obligations and Guarantor Obligations.

 

“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to make, use or sell any invention
covered in whole or in part by a Patent, including, without limitation, any of
the foregoing referred to in Schedule 5.

 

“Patents”:  (i) all domestic and foreign patents, patent applications and
patentable inventions, including, without limitation, each issued patent and
patent application identified in Schedule 5, all certificates of invention or
similar property rights, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future Infringements thereof, (iv) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all Patent Licenses
entered into in connection therewith, payments arising out of any other sale,
lease, license or other disposition thereof and damages and payments for past,
present or future Infringement thereof), and (v) all reissues, divisionals,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon and all other rights of any kind whatsoever
accruing thereunder or pertaining thereto.

 

“Permitted Liens” the collective reference to (i) in the case of Collateral
other than Pledged Equity Interests, Liens permitted by Section 7.3 of the
Credit Agreement and (ii) in the case of Collateral consisting of Pledged Equity
Interests, non-consensual Liens permitted by Section 7.3 of the Credit Agreement
to the extent arising by operation of law and Liens permitted by
Section 7.3(h) of the Credit Agreement.

 

“Pledged Alternative Equity Interests” shall mean all interests of any Grantor
in participation or other interests in any equity or profits of any business
entity and the certificates, if any, representing such interests and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that Pledged Alternative Equity Interests shall
not include any Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests and Pledged Trust Interests.

 

“Pledged Commodity Contracts”:  all commodity contracts listed on Schedule 2 (as
such Schedule may be amended from time to time) and all other commodity
contracts to which any Grantor is party from time to time.

 

4

--------------------------------------------------------------------------------


 

“Pledged Debt Securities”:  all debt securities now owned or hereafter acquired
by any Grantor, including, without limitation, the debt securities listed on
Schedule 2, (as such Schedule may be amended from time to time) together with
any other certificates, options, rights or security entitlements of any nature
whatsoever in respect of the debt securities of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests.

 

“Pledged LLC Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company including, without
limitation, all limited liability company interests listed on Schedule 2 hereto
under the heading “Pledged LLC Interests” (as such schedule may be amended from
time to time) and the certificates, if any, representing such limited liability
company interests and any interest of such Grantor on the books and records of
such limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing.

 

“Pledged Notes”:  all promissory notes now owned or hereafter acquired by any
Grantor (other than promissory notes issued in connection with extensions of
trade credit by any Grantor in the ordinary course of business) including,
without limitation, those listed on Schedule 2 (as such Schedule may be amended
from time to time) and all Intercompany Notes at any time issued to any Grantor.

 

“Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership including, without
limitation, all partnership interests listed on Schedule 2 hereto under the
heading “Pledged Partnership Interests” (as such schedule may be amended from
time to time) and the certificates, if any, representing such partnership
interests and any interest of such Grantor on the books and records of such
partnership and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests and any other warrant, right or option
to acquire any of the foregoing.

 

“Pledged Securities”:  the collective reference to the Pledged Debt Securities,
the Pledged Notes and the Pledged Equity Interests.

 

“Pledged Security Entitlements”:  all security entitlements with respect to the
financial assets listed on Schedule 2 (as such Schedule may be amended from time
to time) and all other security entitlements of any Grantor.

 

“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 2 hereto under the heading “Pledged Stock” (as such
schedule may be amended from time to time), and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares and any other warrant,
right or option to acquire any of the foregoing; provided, however, that in no
event shall (i) more than 65% of the total outstanding Excluded Foreign
Subsidiary Voting Stock

 

5

--------------------------------------------------------------------------------


 

be required to be pledged hereunder and (ii) the capital stock of the Insurance
Subsidiary be required to be pledged hereunder.

 

“Pledged Trust Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust including,
without limitation, all trust interests listed on Schedule 2 hereto under the
heading “Pledged Trust Interests” (as such schedule may be amended from time to
time) and the certificates, if any, representing such trust interests and any
interest of such Grantor on the books and records of such trust or on the books
and records of any securities intermediary pertaining to such interest and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
trust interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that in no event shall the interests of any
Grantor in Legacy Trust be required to be pledged hereunder.

 

“Primary Obligations”:  with respect to any Loan Party (and without duplication
of any Guarantor Obligations), the unpaid principal of and interest on
(including interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to such Loan Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of such Loan Party to the Administrative Agent or to
any Secured Party, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, any other Loan Document (other
than this Agreement), the Letters of Credit, any Specified Swap Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by such Loan Party pursuant hereto) or otherwise; provided, that
(i) Primary Obligations of the Borrower or any other Loan Party under any
Specified Swap Agreement (A) shall be secured and guaranteed pursuant to the
Security Documents only to the extent that, and for so long as, the other
Primary Obligations are so secured and guaranteed and (B) shall not include any
such obligations entered into after the counterparty to such Specified Swap
Agreement ceases to be a Lender or an Affiliate of a Lender or after assignment
by such counterparty to another Person that is not a Lender or an Affiliate of a
Lender, (ii) any release of Collateral or Guarantors effected in the manner
permitted by the Credit Agreement or this Agreement shall not require the
consent of holders of obligations under Specified Swap Agreements and (iii) the
amount of secured Primary Obligations under any Specified Swap Agreements shall
not exceed the net amount, including any net termination payments, that would be
required to be paid to the counterparty to such Specified Swap Agreement on the
date of termination of such Specified Swap Agreement.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or

 

6

--------------------------------------------------------------------------------


 

any regulations promulgated thereunder and can cause another person to qualify
as an “eligible contract participant” with respect to such Swap Obligation at
such time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Receivable”:  all Accounts and any other any right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance.  References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 5.

 

“Trademarks”:  (i) all domestic and foreign trademarks, service marks, trade
names, corporate names, company names, business names, trade dress, trade
styles, logos, or other indicia of origin or source identification, Internet
domain names, trademark and service mark registrations, and applications for
trademark or service mark registrations and any renewals thereof, including,
without limitation, each registration and application identified in Schedule 5,
(ii) the right to sue or otherwise recover for any and all past, present and
future Infringements thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all Trademark Licenses entered into in
connection therewith, and damages and payments for past, present or future
Infringements thereof), and (iv) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each of
the above.

 

“Trade Secret License”:  any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trade Secret.

 

“Trade Secrets”:  (i) all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, (ii) the
right to sue or otherwise recover for any and all past, present and future
Infringements thereof, (iii) all income, royalties, damages and other payments
now and hereafter due and/or payable with respect thereto (including, without
limitation, payments arising out of the sale, lease, license, assignment or
other disposition thereof, and damages and payments for past, present or future
Infringements thereof), and (iv) all other rights of any kind whatsoever of any
Grantor accruing thereunder or pertaining thereto.

 

1.2.                            Other Definitional Provisions.  (a)            
The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor’s Collateral or the relevant part thereof.

 

(d)                                 The expressions “payment in full,” “paid in
full” and any other similar terms or phrases when used herein with respect to
the Primary Obligations or the Guarantor Obligations shall mean the
unconditional, final and irrevocable payment in full, in immediately available
funds, of (i) the Loans, (ii) the payment in full in cash or posting of cash
collateral in respect of all other obligations or amounts that are outstanding
under the Credit Agreement or any other Loan Document, including the posting of
the cash collateral for outstanding Letters of Credit as required by the terms
of the Credit Agreement, (iii) the expiration or termination of all Commitments
under the Credit Agreement and (iv) payment in full in cash of all amounts due
and owing (or posting of collateral reasonably acceptable to the secured party
under such Swap Agreement in respect of all such obligations) under, or the
novation or termination of, each Swap Agreement giving rise to any Obligations.

 

SECTION 2.                            GUARANTEE

 

2.1.                            Guarantee.

 

(a)                                 Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors and permitted indorsees, transferees and assigns, the prompt and
complete payment and performance by the Loan Parties when due (whether at the
stated maturity, by acceleration or otherwise) of the Primary Obligations (other
than, with respect to any Guarantor, any Excluded Swap Obligations of such
Guarantor).

 

(b)                                 If and to the extent required in order for
the Obligations of any Guarantor to be enforceable under applicable federal,
state and other laws relating to the insolvency of debtors, the maximum
liability of such Guarantor hereunder shall be limited to the greatest amount
which can lawfully be guaranteed by such Guarantor under such laws, after giving
effect to any rights of contribution, reimbursement and subrogation arising
under Section 2.2.

 

(c)                                  Each Guarantor agrees that Primary
Obligations may at any time and from time to time be incurred or permitted in an
amount exceeding the maximum liability of such Guarantor under
Section 2.1(b) without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of any Secured Party hereunder.

 

(d)                                 The guarantee contained in this Section 2
shall remain in full force and effect until payment in full of the Obligations,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Primary Obligations.

 

(e)                                  No payment made by the Borrower, any other
Loan Party with Primary Obligations, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Party from the
Borrower, any other Loan Party with Primary Obligations, any of the Guarantors,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Primary Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Primary Obligations or any payment received or
collected from such Guarantor in respect of the Primary Obligations), remain
liable for the Primary Obligations up to the maximum liability of such Guarantor
hereunder until the Primary Obligations (other than Obligations in

 

8

--------------------------------------------------------------------------------


 

respect of any Swap Agreement) are paid in full, no Letter of Credit shall be
outstanding and the Commitments are terminated or have expired.

 

2.2.                            Rights of Reimbursement, Contribution and
Subrogation.  In case any payment is made on account of the Obligations by any
Grantor or is received or collected on account of the Obligations from any
Grantor or its property:

 

(a)                                 If such payment is made by the Borrower or
from its property, then, if and to the extent such payment is made on account of
Obligations arising from or relating to a Loan made to the Borrower or a Letter
of Credit issued for account of the Borrower, the Borrower shall not be entitled
(A) to demand or enforce reimbursement or contribution in respect of such
payment from any other Grantor or (B) to be subrogated to any claim, interest,
right or remedy of any Secured Party against any other Person, including any
other Grantor or its property; and

 

(b)                                 If such payment is made by a Guarantor or
from its property, such Guarantor shall be entitled, subject to and upon payment
in full of the Obligations, (A) to demand and enforce reimbursement for the full
amount of such payment from the Borrower and (B) to demand and enforce
contribution in respect of such payment from each other Guarantor which has not
paid its fair share of such payment, as necessary to ensure that (after giving
effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment. For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors based on the relative value of their assets and any
other equitable considerations deemed appropriate by a court of competent
jurisdiction.

 

(c)                                  If and whenever (after payment in full of
the Obligations) any right of reimbursement or contribution becomes enforceable
by any Grantor against any other Grantor under Sections 2.2(a) and 2.2(b), such
Grantor shall be entitled, subject to and upon payment in full of the
Obligations, to be subrogated (equally and ratably with all other Grantors
entitled to reimbursement or contribution from any other Grantor as set forth in
this Section 2.2) to any security interest that may then be held by the
Administrative Agent upon any Collateral granted to it in this Agreement.  Such
right of subrogation shall be enforceable solely against the Grantors, and not
against the Secured Parties, and neither the Administrative Agent nor any other
Secured Party shall have any duty whatsoever to warrant, ensure or protect any
such right of subrogation or to obtain, perfect, maintain, hold, enforce or
retain any Collateral for any purpose related to any such right of subrogation. 
If subrogation is demanded by any Grantor, then (after payment in full of the
Obligations) the Administrative Agent shall deliver to the Grantors making such
demand, or to a representative of such Grantors or of the Grantors generally, an
instrument satisfactory to the Administrative Agent transferring, on a quitclaim
basis without any recourse, representation, warranty or obligation whatsoever,
whatever security interest the Administrative Agent then may hold in whatever
Collateral may then exist that was not previously released or disposed of by the
Administrative Agent.

 

(d)                                 All rights and claims arising under this
Section 2.2 or based upon or relating to any other right of reimbursement,
indemnification, contribution or subrogation that may at any time arise or exist
in favor of any Grantor as to any payment on account of the Obligations made by
it or received or collected from its property shall be fully subordinated in all
respects to the prior payment in full of all of the Obligations.  Until payment
in full of the Obligations, no Grantor shall demand or receive any collateral
security, payment or distribution whatsoever (whether in cash, property or
securities or otherwise) on account of any such right or claim.  If any such
payment or distribution is made or becomes available to any Grantor in any
bankruptcy case or receivership, insolvency or liquidation proceeding, such
payment or distribution shall be delivered by the person making such payment or
distribution

 

9

--------------------------------------------------------------------------------


 

directly to the Administrative Agent, for application to the payment of the
Obligations.  If any such payment or distribution is received by any Grantor, it
shall be held by such Grantor in trust, as trustee of an express trust for the
benefit of the Secured Parties, and shall forthwith be transferred and delivered
by such Grantor to the Administrative Agent, in the exact form received and, if
necessary, duly endorsed.

 

(e)                                  The obligations of the Grantors under the
Loan Documents, including their liability for the Obligations and the
enforceability of the security interests granted thereby, are not contingent
upon the validity, legality, enforceability, collectibility or sufficiency of
any right of reimbursement, contribution or subrogation arising under this
Section 2.2.  The invalidity, insufficiency, unenforceability or
uncollectibility of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Secured Party against any Grantor or its property.  The Secured
Parties make no representations or warranties in respect of any such right and
shall have no duty to assure, protect, enforce or ensure any such right or
otherwise relating to any such right.

 

(f)                                   Each Grantor reserves any and all other
rights of reimbursement, contribution or subrogation at any time available to it
as against any other Grantor, but (i) the exercise and enforcement of such
rights shall be subject to Section 2.2(d) and (ii) neither the Administrative
Agent nor any other Secured Party shall ever have any duty or liability
whatsoever in respect of any such right, except as provided in Section 2.2(c).

 

2.3.                            Amendments, etc. with respect to the Primary
Obligations.  Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor, any demand for payment of any of the
Primary Obligations made by any Secured Party may be rescinded by such Secured
Party and any of the Primary Obligations continued, and the Primary Obligations,
or the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, increased,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by any Secured Party, and the Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders under the Credit Agreement or
all Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by any
Secured Party for the payment of the Primary Obligations may be sold, exchanged,
waived, surrendered or released.  No Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Primary Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.

 

2.4.                            Guarantee Absolute and Unconditional.  Each
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Primary Obligations and notice of or proof of reliance by
any Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Primary Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Loan
Parties, on the one hand, and the Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2.  Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower, any other Loan Party with Primary Obligations or any of
the Guarantors with respect to the Primary Obligations.  Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment and
performance without regard to (a) the validity or enforceability of the Credit
Agreement or any other

 

10

--------------------------------------------------------------------------------


 

Loan Document, any of the Primary Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by any Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance hereunder) which
may at any time be available to or be asserted by the Borrower or any other
Person against any Secured Party, or (c) any other circumstance whatsoever (with
or without notice to or knowledge of the Borrower, any other Loan Party with
Primary Obligations or such Guarantor) which constitutes, or might be construed
to constitute, an equitable or legal discharge of the Loan Parties for the
Primary Obligations, or of such Guarantor for its Guarantor Obligations, in
bankruptcy or in any other instance.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, any
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against the
Borrower, any other Loan Party with Primary Obligations, any other Guarantor or
any other Person or against any collateral security or guarantee for the Primary
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Loan Party with Primary
Obligations, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Loan Party with Primary Obligations, any
other Guarantor or any other Person or any such collateral security, guarantee
or right of offset, shall not relieve any Guarantor of any obligation or
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of any Secured Party
against any Guarantor.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 

2.5.                            Reinstatement.  The guarantee contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Primary Obligations
is rescinded or must otherwise be restored or returned by any Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, any other Loan Party with Primary Obligations or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower, any other Loan Party with
Primary Obligations or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

2.6.                            Payments.  Each Guarantor hereby guarantees that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars in immediately available funds at the Funding Office.

 

2.7.                            Keepwell.  Each Qualified Keepwell Provider
hereby jointly and severally absolutely, unconditionally, and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under this
guarantee in respect of any Swap Obligation (provided, however, that each
Qualified Keepwell Provider shall only be liable under this Section 2.7 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 2.7, or otherwise under this guarantee,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations of each Qualified
Keepwell Provider under this Section 2.7 shall remain in full force and effect
until payment in full or termination of the Obligations.   Each Qualified
Keepwell Provider intends that this Section 2.7 constitute, and this Section 2.7
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

11

--------------------------------------------------------------------------------


 

SECTION 3.                            GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL

 

(a)                                 Each Grantor hereby assigns and transfers to
the Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in, all of the
personal property of such Grantor, including, without limitation, the following
property, in each case, wherever located and now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper;

 

(iii)                               all Deposit Accounts;

 

(iv)                              all Documents;

 

(v)                                 all Equipment;

 

(vi)                              all Fixtures;

 

(vii)                           all General Intangibles;

 

(viii)                        all Instruments;

 

(ix)                              Insurance

 

(x)                                 all Intellectual Property;

 

(xi)                              all Inventory;

 

(xii)                           all Investment Property;

 

(xiii)                        all Letter of Credit Rights;

 

(xiv)                       all Goods not otherwise described above;

 

(xv)                          any Collateral Account;

 

(xvi)                       all books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and other electronic storage
media and related data processing software and similar items that at any time
evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon;

 

(xvii)                    the Commercial Tort Claims set forth on Schedule 7;
and

 

12

--------------------------------------------------------------------------------


 

(xviii)                 to the extent not otherwise included, all other property
of the Grantor and all Proceeds, Supporting Obligations, and products
accessions, rents and profits of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.

 

Notwithstanding anything to the contrary in this Agreement, none of the Excluded
Assets shall constitute Collateral.

 

(b)                                 Notwithstanding anything herein to the
contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Administrative Agent or any Secured Party, (ii) each Grantor shall
remain liable under and each of the agreements included in the Collateral,
including, without limitation, any Receivables and any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Administrative Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Administrative Agent nor any Secured Party have
any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to any Receivables, Pledged
Partnership Interests or Pledged LLC Interests and (iii) the exercise by the
Administrative Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to the Secured Parties
that:

 

4.1.                            Representations in Credit Agreement.  In the
case of each Guarantor, the representations and warranties set forth in
Section 4 of the Credit Agreement as they relate to such Guarantor or to the
Loan Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct in all material respects,
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date, and the
Secured Parties shall be entitled to rely on each of them as if they were fully
set forth herein, provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this
Section 4.l, be deemed to be a reference to such Guarantor’s knowledge.

 

4.2.                            Title; No Other Liens.  Such Grantor owns each
item of the Collateral free and clear of any and all Liens or claims, including,
without limitation, liens arising as a result of such Grantor becoming bound (as
a result of merger or otherwise) as Grantor under a security agreement entered
into by another Person, except for Permitted Liens.  No financing statement,
mortgage or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties pursuant to this Agreement or as are permitted by the Credit
Agreement and financing statements for which duly authorized termination
statements have been delivered to the Administrative Agent on or prior to the
Closing Date.

 

13

--------------------------------------------------------------------------------


 

4.3.                            Perfected First Priority Liens.  (a) The
security interests granted pursuant to this Agreement (i) upon completion of the
filings and other actions specified on Schedule 3 (all of which, in the case of
all filings and other documents referred to on such Schedule, have been
delivered to the Administrative Agent in duly completed and duly executed form,
as applicable, and may be filed by the Administrative Agent at any time) and
payment of all filing fees, will constitute valid fully perfected security
interests in all of the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof and
(ii) are prior to all other Liens on the Collateral except for, in the case of
Collateral other than Pledged Equity Interests, Permitted Liens.  Without
limiting the foregoing,  each Grantor has taken all actions necessary or
desirable, including without limitation those specified in Section 5.2 to: 
(i) establish the Administrative Agent’s “control” (within the meanings of
Sections 8-106 and 9-106 of the UCC) over any portion of the Investment Property
constituting Certificated Securities and Uncertificated Securities and
Securities Accounts and all Securities Entitlements,  (ii) establish the
Administrative Agent’s “control” (within the meaning of Section 9-107 of the
UCC) over all Letter of Credit Rights, (iii) establish the Administrative
Agent’s control (within the meaning of Section 9-105 of the UCC) over all
Electronic Chattel Paper and (iv) establish the Administrative Agent’s “control”
within the meaning of Section 16 of the Uniform Electronic Transaction Act as in
effect in the applicable jurisdiction (the “UETA”) over all “transferable
records” (as defined in UETA).

 

4.4.                            Jurisdiction of Organization; Chief Executive
Office.  On the date hereof, such Grantor’s jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified on Schedule 4.  Such
Grantor has furnished to the Administrative Agent a certified charter,
certificate of incorporation or other organization document and long-form good
standing certificate as of a date that is recent to the date hereof.

 

4.5.                            Inventory and
Equipment.(a)                                 None of the Inventory or Equipment
is in the possession of an issuer of a negotiable document (as defined in
Section 7-104 of the UCC, a “Negotiable Document”) therefor or is otherwise in
the possession of any bailee or warehouseman.

 

4.6.                            Farm Products.  None of the Collateral
constitutes, or is the Proceeds of, Farm Products.

 

4.7.                            Investment Property.  (a)  Schedule 2 hereto (as
such schedule may be amended from time to time) sets forth under the headings
“Pledged Stock, “Pledged LLC Interests,” “Pledged Partnership Interests” and
“Pledged Trust Interests,” respectively, all of the Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests owned by
any Grantor and such Pledged Equity Interests constitute the percentage of
issued and outstanding shares of stock, percentage of membership interests,
percentage of partnership interests or percentage of beneficial interest of the
respective issuers thereof indicated on such Schedule.  Schedule 2 hereto (as
such schedule may be amended from time to time) sets forth under the heading
“Pledged Debt Securities” or “Pledged Notes” all of the Pledged Debt Securities
and Pledged Notes owned by any Grantor and all of such Pledged Debt Securities
and Pledged Notes has been duly authorized, authenticated or issued, and
delivered and is the legal, valid and binding obligation of the issuers thereof
enforceable in accordance with their terms and is not in default and constitutes
all of the issued and outstanding inter-company indebtedness evidenced by an
instrument or certificated security of the respective issuers thereof owing to
such Grantor.  No Grantor has consented to, and no Grantor is otherwise aware
of, any Person (other than the Administrative Agent pursuant hereto) having
“control” (within the meanings of Sections 8-106, 9-106 and 9-104 of the UCC)
over, or any other interest in, any such Securities Account, Commodity Account
or Deposit Account or any securities, commodities or other property credited
thereto other than the securities intermediary or

 

14

--------------------------------------------------------------------------------


 

depository bank in respect thereof which may have a lien on any such account
being held by it to secure only the payment of fees and expenses owed to it in
respect of the maintenance of such account.

 

(b)                                 The shares of Pledged Equity Interests
pledged by such Grantor hereunder constitute all of the issued and outstanding
shares of all classes of the Capital Stock of each Issuer owned by such Grantor
or, in the case of Foreign Subsidiary Voting Stock, if less, 65% of the
outstanding Excluded Foreign Subsidiary Voting Stock of each relevant Issuer.

 

(c)                                  All the shares of the Pledged Equity
Interests have been duly and validly issued and are fully paid and
nonassessable.

 

(d)                                 The terms of any uncertificated Pledged LLC
Interests and Pledged Partnership Interests do not provide that they are
securities governed by Article 8 of the Uniform Commercial Code in effect in any
jurisdiction.

 

(e)                                  The terms of any certificated Pledged LLC
Interests and Pledged Partnership Interests do not provide that they are
securities governed by Article 8 of the Uniform Commercial Code in effect in any
jurisdiction.

 

(f)                                   Such Grantor is the record and beneficial
owner of, and has good and marketable title to, the Investment Property and
Deposit Accounts pledged by it hereunder, free of any and all Liens or options
in favor of, or claims of, any other Person, except Permitted Liens.

 

(g)                                  Each Issuer which is an Affiliate of the
Borrower that is not a Grantor hereunder has executed and delivered to the
Administrative Agent an Acknowledgment and Consent, in substantially the form of
Exhibit A, to the pledge of the Pledged Securities pursuant to this Agreement.

 

4.8.                            Receivables.  (a)  No amount payable to such
Grantor under or in connection with any Receivable is evidenced by any
Instrument or Tangible Chattel Paper which has not been delivered to the
Administrative Agent or constitutes Electronic Chattel Paper that has not been
subjected to the control (within the meaning of Section 9-105 of the UCC) of the
Administrative Agent.

 

(b)                                 The amounts represented by such Grantor to
the Lenders from time to time as owing to such Grantor in respect of the
Receivables will at such times be accurate, except for immaterial errors.

 

4.9.                            Intellectual Property.  (a)  Schedule 5 lists
all Intellectual Property registered or applied to be registered in the United
States (the “Registered IP”) owned by such Grantor in its own name on the date
hereof.  Except as set forth in Schedule 5, such Grantor is the exclusive owner
of the entire and unencumbered right, title and interest in and to such
Registered IP and all Intellectual Property used in such Grantor’s business that
is material to such business and proprietary to such Grantor (collectively, the
“Company IP”), and such Grantor is otherwise entitled to use all such Company
IP, without limitation, subject only to the license terms of the licensing or
franchise agreements referred to in paragraph (c) below.

 

(b)                                 On the date hereof, all Registered IP is
valid, subsisting, unexpired and enforceable, has not been abandoned and does
not Infringe the intellectual property rights of any other Person in any respect
that could reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Except as set forth in Schedule 5, on the
date hereof (i) none of the Intellectual Property is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the

 

15

--------------------------------------------------------------------------------


 

licensor or franchisor, and (ii) there are no other obligations, orders or
judgments which affect the use of any material Intellectual Property.

 

(d)                                 The rights of such Grantor in or to the
Intellectual Property do not conflict with or Infringe upon the rights of any
third party, and no claim (including any “cease and desist” letter or invitation
to take a patent license)  has been asserted that Grantor’s use of such
Intellectual Property does or may Infringe upon the rights of any third party,
in either case, which conflict or Infringement could reasonably be expected to
have a Material Adverse Effect.  There is currently no Infringement or
unauthorized use of any item of Intellectual Property that could reasonably be
expected to have a Material Adverse Effect.

 

(e)                                  No holding, decision or judgment has been
rendered by any Governmental Authority which would limit, cancel or question the
validity or enforceability of, or such Grantor’s rights in, any Intellectual
Property in any respect that could reasonably be expected to have a Material
Adverse Effect.  With respect to any item of Intellectual Property the
invalidity or unenforceability of which could reasonably be expected to have a
Material Adverse Effect, such Grantor is not aware of any uses of any item of
Intellectual Property that could reasonably be expected to lead to such item
becoming invalid or unenforceable, including, without limitation, unauthorized
uses by third parties and uses which were not supported by the goodwill of the
business connected with Trademarks and Trademark Licenses.

 

(f)                                   No action or proceeding is pending, or, to
the knowledge of such Grantor, threatened, on the date hereof (i) seeking to
limit, cancel or question the validity of any material Intellectual Property or
such Grantor’s ownership interest therein, (ii) alleging that any services
provided by, processes used by, or products manufactured or sold by such Grantor
materially Infringe any patent, trademark, copyright, or any other right of any
third party, or (iii) alleging that any material Intellectual Property is being
licensed, sublicensed or used in violation of any patent, trademark, copyright
or any other right of any third party, or (iv) which, if adversely determined,
would have a Material Adverse Effect on the value of any Collateral taken as a
whole.  To the knowledge of such Grantor, no Person is engaging in any activity
that Infringes upon the Intellectual Property or upon the rights of such Grantor
therein which could reasonably be expected to have a Material Adverse Effect. 
Except as set forth in Schedule 5 hereto, such Grantor has not granted any
license, release, covenant not to sue or non-assertion assurance to any person
with respect to any material part of the Intellectual Property.  The
consummation of the transactions contemplated by this Agreement will not result
in the termination or impairment of any of the Intellectual Property.

 

(g)                                  With respect to each material Copyright
License, Trademark License and Patent License:  (i) such license is valid and
binding and in full force and effect; (ii) such license will not cease to be
valid and binding and in full force and effect on terms identical to those
currently in effect as a result of the rights and interests granted herein, nor
will the grant of such rights and interests constitute a breach or default under
such license or otherwise give the licensor or licensee a right to terminate
such license; (iii) such Grantor has not received any notice of termination or
cancellation under such license; (iv) such Grantor has not received any notice
of a breach or default under such license, which breach or default has not been
cured; (v) such Grantor has not granted to any other third party any rights,
adverse or otherwise, under such license; and (vi) such Grantor is not in breach
or default in any material respect, and no event has occurred that, with notice
and/or lapse of time, would constitute such a breach or default or permit
termination, modification or acceleration under such license.

 

(h)                                 Except as set forth in Schedule 5, such
Grantor has performed all acts and has paid all required fees and taxes to
maintain each and every item of material Intellectual Property in full force and
effect and to protect and maintain its interest therein as deemed advisable in
the exercise of its

 

16

--------------------------------------------------------------------------------


 

reasonable business judgment.  Such Grantor has used proper statutory notice in
connection with its use of each material Patent, Trademark and Copyright
required by applicable Requirements of Law.

 

(i)                                     To the knowledge of such Grantor, none
of the material Trade Secrets of such Grantor has been used, divulged, disclosed
or appropriated to the detriment of such Grantor for the benefit of any other
Person; no employee, independent contractor or agent of such Grantor has
misappropriated any trade secrets of any other Person in the course of the
performance of his or her duties as an employee, independent contractor or agent
of such Grantor; and no employee, independent contractor or agent of such
Grantor is in default or breach of any term of any employment agreement,
non-disclosure agreement, assignment of inventions agreement or similar
agreement or contract relating in any way to the protection, ownership,
development, use or transfer of such Grantor’s material Intellectual Property.

 

(j)                                    As deemed advisable in the exercise of
its reasonable business judgment, such Grantor has made all filings and
recordations necessary to adequately protect its interest in its Intellectual
Property including, without limitation, recordation of its interests in the
Patents and Trademarks with the United States Patent and Trademark Office and in
corresponding national, multinational and international patent offices, and
recordation of any of its interests in the Copyrights with the United States
Copyright Office and in corresponding national, multinational and international
copyright offices.

 

(k)                                 Such Grantor is not subject to any
settlement, consent, judgment, injunction, order, decree, covenant not to sue,
non-assertion assurance or release that would impair the validity or
enforceability of, or such Grantor’s rights in, any material Intellectual
Property.

 

4.10.                     Letter of Credit Rights.  No Grantor is a beneficiary
or assignee under any letter of credit other than the letters of credit
described on Schedule 6 (as such schedule may be amended from time to time)
hereto.  Each Grantor has caused all issuers and nominated persons under letters
of credit in which the Grantor is the beneficiary or assignee to consent to the
assignment provisions of such letter of credit to the Administrative Agent and
has agreed that upon the occurrence of an Event of Default it will cause all
payments thereunder to be made to the Collateral Account.

 

4.11.                     Commercial Tort Claims.  No Grantor has any commercial
tort claims other than (i) as described in Schedule 7 or (ii) as to which the
actions described in Section 5.11 have been taken.

 

SECTION 5.                            COVENANTS

 

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Obligations (other than Obligations in
respect of any Swap Agreement) shall have been paid in full, no Letter of Credit
shall be outstanding and the Commitments shall have terminated or expired:

 

5.1.                            Covenants in Credit Agreement.  Each Guarantor
shall take, or shall refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor or any of its Subsidiaries.

 

5.2.                            Delivery and Control of Instruments, Chattel
Paper, Negotiable Documents and Investment Property.  (a)  If any of the
Collateral with a value in excess of $25,000 individually is or shall become
evidenced or represented by any Instrument, Certificated Security, Negotiable
Document or Tangible Chattel Paper, such Instrument (other than checks received
in the ordinary course of business), Certificated Security, Negotiable Documents
or Tangible Chattel Paper shall be immediately delivered to

 

17

--------------------------------------------------------------------------------


 

the Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.

 

(b)                                 If any of the Collateral with a value in
excess of $25,000 individually or $200,000 in the aggregate is or shall become
“Electronic Chattel Paper” such Grantor shall ensure that (i) a single
authoritative copy exists which is unique, identifiable, unalterable (except as
provided in clauses (iii), (iv) and (v) of this paragraph), (ii) such
authoritative copy identifies the Administrative Agent as the assignee and is
communicated to and maintained by the Administrative Agent or its designee,
(iii) copies or revisions that add or change the assignee of the authoritative
copy can only be made with the participation of the Administrative Agent,
(iv) each copy of the authoritative copy and any copy of a copy is readily
identifiable as a copy and not the authoritative copy and (v) any revision of
the authoritative copy is readily identifiable as an authorized or unauthorized
revision.

 

(c)                                  If any of the Collateral is or shall become
evidenced or represented by an Uncertificated Security, such Grantor shall cause
the Issuer thereof either (i) to register the Administrative Agent as the
registered owner of such Uncertificated Security, upon original issue or
registration of transfer or (ii) to agree in writing with such Grantor and the
Administrative Agent that such Issuer will comply with instructions with respect
to such Uncertificated Security originated by the Administrative Agent without
further consent of such Grantor, such agreement to be in substantially the form
of Exhibit C.

 

(d)                                 In addition to and not in lieu of the
foregoing, if any Issuer of any Investment Property is organized under the law
of, or has its chief executive office in, a jurisdiction outside of the United
States, each Grantor shall take such additional actions, including, without
limitation, causing the issuer to register the pledge on its books and records,
as may be necessary or as may be reasonably requested by the Administrative
Agent, under the laws of such jurisdiction to insure the validity, perfection
and priority of the security interest of the Administrative Agent.

 

5.3.                            Maintenance of Insurance.  (a)  Such Grantor
will maintain, with financially sound and reputable insurance companies,
insurance on all its property (including, without limitation, all Inventory,
Equipment and motor vehicles) in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business, and furnish to the Administrative
Agent with copies for each Secured Party, upon written request, full information
as to the insurance carried.  All insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof and (ii) be reasonably
satisfactory in all other respects to the Administrative Agent. The
Administrative Agent shall be named as additional insured on all such liability
insurance policies of such Grantor and the Administrative Agent shall be named
as loss payee on all property and casualty insurance policies of such Grantor.

 

(b)                                 The Borrower shall deliver annually to the
Administrative Agent and the Lenders a certificate of a reputable insurance
broker with respect to such insurance as promptly as practicable upon receipt
thereof from such insurance broker and such supplemental reports with respect
thereto as the Administrative Agent may from time to time reasonably request.

 

5.4.                            Payment of Obligations.  Such Grantor will pay
and discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all material taxes, assessments and governmental
charges or levies imposed upon the Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including, without
limitation, claims for labor, materials and supplies) against or with respect to
the Collateral, except that no such charge need be paid if the amount or
validity thereof is currently being contested in good faith by appropriate

 

18

--------------------------------------------------------------------------------


 

proceedings, reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and such proceedings could not reasonably
be expected to result in the sale, forfeiture or loss of any material portion of
the Collateral or any material interest therein.

 

5.5.                            Maintenance of Perfected Security Interest;
Further Documentation.  (a)  Such Grantor shall maintain the security interest
created by this Agreement as a perfected security interest having at least the
priority described in Section 4.3 and shall defend such security interest
against the claims and demands of all Persons whomsoever.

 

(b)                                 Such Grantor will furnish to the
Administrative Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the assets and property of such Grantor as the Administrative Agent may
reasonably request, all in reasonable detail.

 

(c)                                  At any time and from time to time, upon the
written request of the Administrative Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly authorize, execute and deliver, and
have recorded, such further instruments and documents and take such further
actions as the Administrative Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (i) the filing of any
financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) in the case of Investment Property, Letter of
Credit Rights and any other relevant Collateral, taking any actions necessary to
enable the Administrative Agent to obtain “control” (within the meaning of the
applicable UCC) with respect thereto.

 

5.6.                            Changes in Locations, Name, Jurisdiction of
Incorporation, Etc.  Such Grantor will not, except upon 15 days’ prior written
notice to the Administrative Agent and delivery to the Administrative Agent of
duly authorized and, where required, executed copies of all additional financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein:

 

(a)                                 without limiting the prohibitions on mergers
involving the Grantors contained in the Credit Agreement, change its legal name,
jurisdiction of organization or the location of its chief executive office or
sole place of business from that referred to in Section 4.4; or

 

(b)                                 change its legal name.

 

5.7.                            Notices.  Such Grantor will advise the
Administrative Agent promptly, in reasonable detail, of:

 

(a)                                 any Lien (other than any Permitted Lien) on
any material portion of the Collateral which would adversely affect the ability
of the Administrative Agent to exercise any of its remedies hereunder; and

 

(b)                                 the occurrence of any other event which
could reasonably be expected to have a material adverse effect on the aggregate
value of the Collateral or on the security interests created hereby taken as a
whole.

 

5.8.                            Investment Property.  (a)  If such Grantor shall
become entitled to receive or shall receive any stock or other ownership
certificate (including, without limitation, any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or

 

19

--------------------------------------------------------------------------------


 

reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Capital Stock or other
Pledged Equity Interest of any Issuer, whether in addition to, in substitution
of, as a conversion of, or in exchange for, any shares of or other ownership
interests in the Pledged Securities, or otherwise in respect thereof, such
Grantor shall accept the same as the agent of the Secured Parties, hold the same
in trust for the Secured Parties and deliver the same forthwith to the
Administrative Agent in the exact form received, duly endorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor and to be held
by the Administrative Agent, subject to the terms hereof, as additional
collateral security for the Obligations.  Any sums paid upon or in respect of
the Pledged Securities upon the liquidation or dissolution of any Issuer shall
be paid over to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations, and in case any distribution
of capital shall be made on or in respect of the Pledged Securities or any
property shall be distributed upon or with respect to the Pledged Securities
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations.  If any sums of
money or property so paid or distributed in respect of the Pledged Securities
shall be received by such Grantor, such Grantor shall, until such money or
property is paid or delivered to the Administrative Agent, hold such money or
property in trust for the Secured Parties, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.

 

(b)                                 Without the prior written consent of the
Administrative Agent, such Grantor will not (i) vote to enable, or take any
other action to permit, any Issuer to issue any stock, partnership interests,
limited liability company interests or other equity securities of any nature or
to issue any other securities convertible into or granting the right to purchase
or exchange for any stock, partnership interests, limited liability company
interests or other equity securities of any nature of any Issuer, (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, any of the Investment Property or Proceeds thereof or any interest
therein (except, in each case, pursuant to a transaction expressly permitted by
the Credit Agreement), (iii) create, incur or permit to exist any Lien or option
in favor of, or any claim of any Person with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement, (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof or any interest therein or (v) without (a) the prior written
notice to the Administrative Agent and (b) such Grantor taking all steps
necessary or advisable to establish the Administrative Agent’s “control”
thereof, cause or permit any Issuer of any Pledged Partnership Interests or
Pledged LLC Interests which are not securities (for purposes of the UCC) on the
date hereof to elect or otherwise take any action to cause such Pledged
Partnership Interests or Pledged LLC Interests to be treated as securities for
purposes of the UCC.

 

(c)                                  In the case of each Grantor which is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.8(a) with respect to the Pledged Securities issued by it
and (iii) the terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 with respect to the Pledged Securities issued by it.  In
addition, each Grantor which is either an Issuer or an owner of any Pledged
Security hereby consents to the grant by each other Grantor of the security
interest hereunder in favor of the Administrative Agent and to the transfer of
any Pledged Security to the Administrative Agent or its nominee upon the
occurrence or during the continuation of an Event of Default and to the
substitution of the Administrative Agent or its nominee as a partner, member or
shareholder of the Issuer of the related Pledged Security.  The Administrative
Agent agrees to notify any

 

20

--------------------------------------------------------------------------------


 

Grantor before transferring the Pledged Securities pledged by such Grantor into
the name of the Administrative Agent pursuant to this section.

 

5.9.                            Receivables.  (a)  Other than in the ordinary
course of business consistent with its past practice, such Grantor will not
(i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that could
materially adversely affect the value thereof.

 

(b)                                 Such Grantor will deliver to the
Administrative Agent a copy of each material demand, notice or document received
by it that questions or calls into doubt the validity or enforceability of
outstanding Receivables constituting a material portion of the Collateral.

 

5.10.                     Intellectual Property.  (a)  Such Grantor (either
itself or through licensees) will (i) as deemed advisable in the exercise of its
reasonable business judgment, continue to use each material Trademark on each
and every trademark class of goods applicable to its current line as reflected
in its current catalogs, brochures and price lists in order to maintain such
Trademark in full force free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of products and services offered under
such Trademark and take all necessary steps to ensure that all licensed users of
such Trademark maintain as in the past such quality, (iii) use such Trademark
with the appropriate notice of registration and all other notices and legends
required by applicable Requirements of Law, (iv) not adopt or use any mark which
is confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement and
the Intellectual Property Security Agreement, and (v) not (and not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way.

 

(b)                                 As deemed advisable in the exercise of its
reasonable business judgment, such Grantor (either itself or through licensees)
will not do any act, or omit to do any act, whereby any Patent may become
forfeited, abandoned or dedicated to the public.

 

(c)                                  As deemed advisable in the exercise of its
reasonable business judgment, such Grantor (either itself or through licensees)
(i) will employ each Copyright and (ii) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any portion of the Copyrights may become invalidated or otherwise
impaired.  As deemed advisable in the exercise of its reasonable business
judgment, such Grantor will not (either itself or through licensees) do any act
whereby any portion of the Copyrights may fall into the public domain.

 

(d)                                 Such Grantor (either itself or through
licensees) will not do any act that knowingly uses any material Intellectual
Property to Infringe the intellectual property rights of any other Person.

 

(e)                                  Except with respect to any Patent,
Trademark or Copyright the invalidity of which would not have a Material Adverse
Effect, such Grantor (either itself or through licensees) will use proper
statutory notice in connection with the use of each Patent, Trademark and
Copyright included in the Intellectual Property.

 

21

--------------------------------------------------------------------------------


 

(f)                                   To the extent as could be reasonably be
expected to have a Material Adverse Effect, such Grantor will notify the
Administrative Agent as promptly as practicable if it knows, or has reason to
know, that any application or registration relating to any Intellectual Property
may become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s ownership of, or the validity
of, any Intellectual Property or such Grantor’s right to register the same or to
own and maintain the same.

 

(g)                                  As deemed advisable in the exercise of its
reasonable business judgment, as promptly as practicable upon such Grantor’s
acquisition or creation of any U.S. copyrightable work, invention, trademark or
other similar property that is material to the business of Grantor, apply for
registration thereof with the United States Copyright Office, the United States
Patent and Trademark Office and any other appropriate office.  Whenever such
Grantor, either by itself or through any agent, employee, licensee or designee,
shall file an application for the registration of any U.S. Intellectual Property
with the United States Patent and Trademark Office, the United States Copyright
Office or any other applicable Governmental Authority, such Grantor shall report
such filing to the Administrative Agent concurrently with the next delivery of
the Compliance Certificate pursuant to Section 6.2(b) of the Credit Agreement
for the fiscal quarter in which such filing occurs and shall provide the
Administrative Agent with an amended Schedule 5 hereto reflecting the same. Upon
request of the Administrative Agent, such Grantor shall execute and deliver, and
have recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in any Copyright, Patent, Trademark or other Intellectual Property and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

 

(h)                                 Except as provided in Section 5.10(i), such
Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of material Intellectual Property, including, without limitation,
the payment of required fees and taxes, the filing of responses to office
actions issued by the United States Patent and Trademark Office and the United
States Copyright Office, the filing of applications for renewal or extension,
the filing of affidavits of use and affidavits of incontestability, the filing
of divisional, continuation, continuation-in-part, reissue, and renewal or
substitute applications or extensions, the payment of maintenance fees, and the
participation in interference, reexamination, opposition,
cancellation, Infringement and misappropriation proceedings.

 

(i)                                     Such Grantor (either itself or through
licensees) will not, without the prior written consent of the Administrative
Agent, discontinue use of or otherwise abandon any Intellectual Property, or
abandon any application or any right to file an application for letters patent,
trademark, or copyright, unless such Grantor, in its reasonable business
judgment, determines that such use or the pursuit or maintenance of such
Intellectual Property is no longer desirable in the conduct of such Grantor’s
business and that the loss thereof could not reasonably be expected to have a
Material Adverse Effect.

 

(j)                                    In the event that any material
Intellectual Property owned by a Grantor is Infringed by a third party, such
Grantor shall (i) take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property and
(ii) if such Intellectual Property is of material economic value, take such
actions as are reasonably appropriate under the circumstances, including, as
appropriate, sue for Infringement to seek injunctive relief where appropriate
and to recover any and all damages for such Infringement and promptly notify the
Administrative Agent

 

22

--------------------------------------------------------------------------------


 

after it takes any such action, or promptly notify the Administrative Agent of
any decision not to pursue or take any such action.

 

(k)                                 Such Grantor agrees that, should it obtain
an ownership interest in any item of intellectual property which is not now a
part of the Intellectual Property Collateral (the “After-Acquired Intellectual
Property”), (i) the provisions of Section 3 shall automatically apply thereto
and (ii) any such After-Acquired Intellectual Property, and in the case of
trademarks, the goodwill of the business connected therewith or symbolized
thereby, shall automatically become part of the Intellectual Property
Collateral.

 

(l)                                     Such Grantor agrees to execute an
Intellectual Property Security Agreement with respect to Registered IP owned by
such Grantor in its own name as of the date hereof, in substantially the form of
Exhibit B-1 in order to record the security interest granted herein to the
Administrative Agent for the ratable benefit of the Secured Parties with the
United States Patent and Trademark Office, the United States Copyright Office,
and any other applicable Governmental Authority.

 

(m)                             Such Grantor agrees to execute an After-Acquired
Intellectual Property Security Agreement with respect to its registered or
applied to be registered U.S. After-Acquired Intellectual Property in
substantially the form of Exhibit B-2 in order to record the security interest
granted herein to the Administrative Agent for the ratable benefit of the
Secured Parties with the United States Patent and Trademark Office, the United
States Copyright Office, and any other applicable Governmental Authority.

 

(n)                                 Such Grantor shall take all steps reasonably
necessary to protect the secrecy of all material Trade Secrets, including,
without limitation, entering into confidentiality agreements with employees and
labeling and restricting access to secret information and documents.

 

5.11.                     Commercial Tort Claims.  If such Grantor shall obtain
an interest in any Commercial Tort Claim with an estimated value in excess of
$25,000, such Grantor shall within 30 days of obtaining such interest sign and
deliver documentation acceptable to the Administrative Agent granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim.

 

SECTION 6.                            REMEDIAL PROVISIONS

 

6.1.                            Certain Matters Relating to
Receivables.  (a)  The Administrative Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications.  After an Event of Default has occurred and is
continuing, at any time and from time to time, upon the Administrative Agent’s
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Receivables.

 

(b)                                 The Administrative Agent hereby authorizes
each Grantor to collect such Grantor’s Receivables, and each Grantor hereby
agrees to continue to collect all amounts due or to become due to such Grantor
under the Receivables and any Supporting Obligation and diligently exercise each
material right it may have under any Receivable and any Supporting Obligation,
in each case, at its own expense; provided, however, that the Administrative
Agent may curtail or terminate said authority at any time after the occurrence
and during the continuance of an Event of Default.  If required by the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Receivables, when collected by any
Grantor, (i) shall be forthwith (and, in any event,

 

23

--------------------------------------------------------------------------------


 

within two Business Days) deposited by such Grantor in the exact form received,
duly endorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Secured Parties,
segregated from other funds of such Grantor.  Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

 

6.2.                            Communications with Obligors; Grantors Remain
Liable.  (a)  The Administrative Agent in its own name or in the name of others
may at any time during reasonable business hours after the occurrence and during
the continuance of an Event of Default communicate with obligors under the
Receivables to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Receivables.

 

(b)                                 If an Event of Default shall have occurred
and be continuing, the Administrative Agent may at any time notify, or require
any Grantor to so notify, the Account Debtor or counterparty on any Receivable
of the security interest of the Administrative Agent therein.  In addition,
after the occurrence and during the continuance of an Event of Default, the
Administrative Agent may upon written notice to the applicable Grantor, notify,
or require any Grantor to notify, the Account Debtor or counterparty to make all
payments under the Receivables directly to the Administrative Agent.

 

(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of the Receivables
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto.  No Secured Party shall have any obligation or liability
under any Receivable (or any agreement giving rise thereto) by reason of or
arising out of this Agreement or the receipt by any Secured Party of any payment
relating thereto, nor shall any Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

6.3.                            Pledged Securities.  (a)  Unless an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given notice to the relevant Grantor of the Administrative Agent’s intent
to exercise its corresponding rights pursuant to Section 6.3(b), each Grantor
shall be permitted to receive all cash dividends paid in respect of the Pledged
Equity Interests and all payments made in respect of the Pledged Notes, in each
case paid in the normal course of business of the relevant Issuer and consistent
with past practice, to the extent permitted in the Credit Agreement,  and to
exercise all voting and corporate rights with respect to the Pledged Securities
not inconsistent with the purposes of this Agreement; provided, however, that no
vote shall be cast or corporate or other ownership right exercised or other
action taken which, in the Administrative Agent’s reasonable judgment, would
materially impair the Collateral or which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document.

 

(b)                                 If an Event of Default shall occur and be
continuing and the Administrative Agent shall give notice of its intent to
invoke the provisions of this Section 6.3(b) to the relevant Grantor(s):  (i) 
all rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right, but shall be
under no obligation, to exercise or refrain from exercising such voting and
other consensual

 

24

--------------------------------------------------------------------------------


 

rights and (ii) the Administrative Agent shall have the right to transfer all or
any portion of the Investment Property to its name or the name of its nominee or
agent.  In addition, the Administrative Agent shall have the right at any time
to exchange any certificates or instruments representing any Investment Property
for certificates or instruments of smaller or larger denominations.  In order to
permit the Administrative Agent to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder
each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Administrative Agent all proxies, dividend payment orders and
other instruments as the Administrative Agent may from time to time reasonably
request and each Grantor acknowledges that the Administrative Agent may utilize
the power of attorney set forth herein.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Pledged Securities pledged by such Grantor
hereunder to (i) comply with any instruction received by it from the
Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent.

 

6.4.                            Proceeds to be Turned Over To Administrative
Agent.  In addition to the rights of the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, Cash Equivalents, checks and other near-cash items shall be held by
such Grantor in trust for the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the exact form received by such Grantor (duly
endorsed by such Grantor to the Administrative Agent, if required).  All
Proceeds received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control.  All Proceeds while held by the Administrative Agent in a
Collateral Account (or by such Grantor in trust for the Secured Parties) shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.

 

6.5.                            Application of Proceeds.  At such intervals as
may be agreed upon by the Borrower and the Administrative Agent, or, if an Event
of Default shall have occurred and be continuing, at any time at the
Administrative Agent’s election, the Administrative Agent may, notwithstanding
the provisions of Section 2.11 of the Credit Agreement, apply all or any part of
the net Proceeds (after deducting costs and expenses as provided in
Section 6.6(b) hereof) constituting Collateral realized through the exercise by
the Administrative Agent of its remedies hereunder, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Section 2, in
payment of the Obligations in the following order:

 

First, to the Administrative Agent, to pay incurred and unpaid fees and expenses
of the Secured Parties under the Loan Documents permitted under Section 10.5 of
the Credit Agreement or Section 8.4 hereof;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

25

--------------------------------------------------------------------------------


 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Lenders according to the amounts of the
Obligations then held by the Lenders; and

 

Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full, no Letters of Credit shall be outstanding and the Commitments
shall have terminated or expired shall be paid over to the Borrower or to
whomsoever may be lawfully entitled to receive the same.

 

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

 

6.6.                            Code and Other Remedies.  (a)  If an Event of
Default shall occur and be continuing, the Administrative Agent, on behalf of
the Secured Parties, may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the New York UCC (whether or not the New York UCC applies
to the affected Collateral) or its rights under any other applicable law or in
equity.  Without limiting the generality of the foregoing, the Administrative
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, license,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
Each Secured Party shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released. 
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted.  Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days notice to such Grantor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification.  The Administrative Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given.  The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  The
Administrative Agent may sell the Collateral without giving any warranties as to
the Collateral.  The Administrative Agent may specifically disclaim or modify
any warranties of title or the like.  This procedure will not be considered to
adversely effect the commercial reasonableness of any sale of the Collateral. 
Each Grantor agrees that it would not be commercially unreasonable for the
Administrative Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets.  Each Grantor hereby waives any
claims against the Administrative Agent arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative

 

26

--------------------------------------------------------------------------------


 

Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere.  The Administrative Agent shall have
the right to enter onto the property where any Collateral is located and take
possession thereof with or without judicial process.

 

(b)           The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Secured Parties hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Obligations and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor.  If the Administrative Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Administrative Agent and applied to indebtedness of the
purchaser.  In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited
with proceeds of the sale.  To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by them of any rights hereunder.

 

(c)           In the event of any Disposition of any of the Intellectual
Property and/or if an Event of Default shall have occurred and be continuing,
the goodwill of the business connected with and symbolized by any Trademarks
subject to such Disposition shall be included, and the applicable Grantor shall
supply the Administrative Agent or its designee with such Grantor’s know-how and
expertise, and with documents and things embodying the same, relating to the
manufacture, distribution, advertising and sale of products or the provision of
services relating to, and such Grantor’s use of,  any Intellectual Property
subject to such Disposition, and such Grantor’s customer lists and other records
and documents relating to such Intellectual Property and to the manufacture,
distribution, advertising and sale of such products and services.

 

6.7.         Registration Rights. (a)   If the Administrative Agent shall
determine to exercise its right to sell any or all of the Pledged Equity
Interests or the Pledged Debt Securities pursuant to Section 6.6, and if in the
opinion of the Administrative Agent it is necessary or advisable to have the
Pledged Equity Interests or the Pledged Debt Securities, or that portion thereof
to be sold, registered under the provisions of the Securities Act, the relevant
Grantor will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register the Pledged Equity Interests or the Pledged Debt Securities, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of one year from the date of the
first public offering of the Pledged Equity Interests or the Pledged Debt
Securities, or that portion thereof to be sold, provided, that the
Administrative Agent shall furnish to the relevant Grantor such information
regarding the Administrative Agent as shall be required in connection with such
registration and requested by such Grantor in writing, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the SEC
applicable thereto.  Each Grantor agrees to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all jurisdictions
which the Administrative Agent shall designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

 

27

--------------------------------------------------------------------------------


 

(b)           Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Equity Interests or the
Pledged Debt Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner.  The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Equity Interests or the Pledged Debt
Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

(c)           Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Equity Interests or the Pledged Debt Securities
pursuant to this Section 6.7 valid and binding and in compliance with any and
all other applicable Requirements of Law.  Each Grantor further agrees that a
breach of any of the covenants contained in this Section 6.7 will cause
irreparable injury to the Secured Parties, that the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing under the Credit Agreement or a defense of payment.

 

6.8.         Waiver; Deficiency.  Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by any Secured Party to collect such deficiency.

 

SECTION 7.         THE ADMINISTRATIVE AGENT

 

7.1.         Administrative Agent’s Appointment as Attorney-in-Fact, Etc. (a)
 Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Administrative Agent may request to evidence the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

 

28

--------------------------------------------------------------------------------


 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(iv)          execute, in connection with any sale provided for in Section 6.6
or 6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)           (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (3) sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (7) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its sole
discretion determine; and (8) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 7.1(b), it will
not exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default shall have occurred and be continuing.

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement; provided, however, that unless
and Event of Default has occurred and is continuing or time is of the essence,
the Administrative Agent shall not exercise this power without first making
demand on the Grantor and the Grantor failing to immediately comply therewith.

 

(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Revolving Loans that are Base Rate Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

29

--------------------------------------------------------------------------------


 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

7.2.         Duty of Administrative Agent.  The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  Neither the
Administrative Agent, nor any other Secured Party nor any of their respective
officers, directors, partners, employees, agents, attorneys and other advisors,
attorneys-in-fact or affiliates shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers.  The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

 

7.3.         Execution of Financing Statements.  Each Grantor hereby authorizes
the Administrative Agent to file or record financing or continuation statements,
and assignments and amendments thereto, and other filing or recording documents
or instruments with respect to the Collateral without the signature of such
Grantor (to the extent permitted by applicable law) in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
or maintain the perfection of the security interests of the Administrative Agent
under this Agreement.  Each Grantor agrees that such financing statements may
describe the collateral in the same manner as described in the Security
documents or as “all assets” or “all personal property” of the undersigned,
whether now owned or hereafter existing or acquired by the undersigned or such
other description as the Administrative Agent, in its sole judgment, determines
is necessary or advisable.

 

7.4.         Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

7.5.         Appointment of Co-Collateral Agents.  At any time or from time to
time and upon written notice to the Grantors, in order to comply with any
Requirement of Law, the Administrative Agent may appoint another bank or trust
company or one of more other persons, either to act as co-agent or agents on
behalf of the Secured Parties with such power and authority as may be necessary
for the effectual operation of the provisions hereof and which may be specified
in the instrument of appointment (which may, in the discretion of the
Administrative Agent, include provisions for indemnification and similar
protections of such co-agent or separate agent).

 

30

--------------------------------------------------------------------------------


 

SECTION 8.         MISCELLANEOUS

 

8.1.         Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

 

8.2.         Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

8.3.         No Waiver by Course of Conduct; Cumulative Remedies.  No Secured
Party shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.  No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

8.4.         Enforcement Expenses; Indemnification. (a)  Each Guarantor agrees
to pay or reimburse each Lender and the Administrative Agent (in the case of
each Lender, after the occurrence and during the continuance of an Event of
Default) for all its costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party, including, without limitation, the fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel (but not both outside and in-house counsel)) to each Secured Party and
of counsel to the Administrative Agent.

 

(b)           Each Guarantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.

 

(c)           Each Guarantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.5 of the Credit Agreement.

 

(d)           The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

(e)           Each Guarantor agrees that the provisions of Section 2.19 of the
Credit Agreement are hereby incorporated herein by reference, mutatis mutandis,
and each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.

 

31

--------------------------------------------------------------------------------


 

8.5.         Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

 

8.6.         Set-Off.  Each Grantor hereby irrevocably authorizes each Secured
Party at any time and from time to time while an Event of Default pursuant to
Section 8(a) of the Credit Agreement shall have occurred and be continuing,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Grantor, or any part thereof in such amounts as such
Secured Party may elect, against and on account of the obligations and
liabilities of such Grantor to such Secured Party hereunder and claims of every
nature and description of such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as such Secured Party may elect, whether or not any
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured.  Each Secured Party shall
notify such Grantor promptly of any such set-off and the application made by
such Secured Party of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application;
provided, further, that to the extent prohibited by applicable law as described
in the definition of “Excluded Swap Obligation,” no amounts received from, or
set off with respect to, any Guarantor shall be applied to any Excluded Swap
Obligations of such Guarantor.  The rights of each Secured Party under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Secured Party may have.

 

8.7.         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
email or telecopy), and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.

 

8.8.         Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.9.         Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

8.10.       Integration.  This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

8.11.       GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

32

--------------------------------------------------------------------------------


 

8.12.       Submission to Jurisdiction; Waivers.  Each Grantor hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

8.13.       Acknowledgments.  Each Grantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           no Secured Party has any fiduciary relationship with or duty to
any Grantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Grantors, on the one
hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

 

8.14.       Additional Grantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.9 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

 

8.15.       Releases. (a)  At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than Obligations in respect of any
Specified Swap Agreement) shall have been paid in full, the Commitments have
been terminated or expired and no Letters of Credit shall be outstanding, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent

 

33

--------------------------------------------------------------------------------


 

and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.  At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.

 

(b)           If any of the Collateral shall be Disposed of by any Grantor in a
transaction permitted by the Credit Agreement, then the Administrative Agent, at
the request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral.  At the request and
sole expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Subsidiary
Guarantor shall be Disposed of in a transaction permitted by the Credit
Agreement; provided that the Borrower shall have delivered to the Administrative
Agent, at least ten Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Subsidiary Guarantor and
the terms of the Disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents and that the Proceeds of such Disposition
will be applied in accordance therewith.

 

(c)           Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith without the prior
written consent of the Administrative Agent subject to such Grantor’s rights
under Section 9-509(d)(2) of the New York UCC.

 

8.16.       WAIVER OF JURY TRIAL.  EACH GRANTOR AND THE ADMINISTRATIVE AGENT
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

RENT-A-CENTER, INC.

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Chief Executive Officer

 

 

 

 

RENT-A-CENTER EAST, INC.

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Treasurer

 

 

 

 

RENT-A-CENTER TEXAS, L.L.C.

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Treasurer

 

 

 

 

RENT-A-CENTER TEXAS, L.P.

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Chief Executive Officer

 

 

 

 

RENT-A-CENTER ADDISON, L.L.C.

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Treasurer

 

 

 

 

RENT-A-CENTER FRANCHISING INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Treasurer

 

 

 

 

RENT-A-CENTER WEST, INC.

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Treasurer

 

35

--------------------------------------------------------------------------------


 

 

COLORTYME FINANCE, INC.

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Treasurer

 

 

 

 

REMCO AMERICA, INC.

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Treasurer

 

 

 

 

RENT-A-CENTER INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Treasurer

 

 

 

 

GET IT NOW, LLC

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Treasurer

 

 

 

 

RAC NATIONAL PRODUCT SERVICE, LLC

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Treasurer

 

 

 

 

RAC ACCEPTANCE EAST, LLC

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Treasurer

 

 

 

 

RAC ACCEPTANCE TEXAS, LLC

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Treasurer

 

36

--------------------------------------------------------------------------------


 

 

RAC ACCEPTANCE WEST, LLC

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Treasurer

 

 

 

 

RAC WELTON, INC.

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

President

 

 

 

 

RAC MEXICO HOLDINGS I, LLC

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Treasurer

 

 

 

 

RAC MEXICO HOLDINGS II, LLC

 

 

 

 

 

By:

/s/ Robert D. Davis

 

 

Name:

Robert D. Davis

 

 

Title:

Treasurer

 

37

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Gregory T. Martin

 

 

Name:

Gregory T. Martin

 

 

Title:

Vice President

 

38

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

Guarantors

 

Address

 

 

 

Rent-A-Center, Inc.

 

5501 Headquarters Drive

Get It Now, LLC

 

Plano, Texas 75024

RAC National Product Service, LLC

 

 

Remco America, Inc.

 

 

Rent-A-Center Addison, L.L.C.

 

 

Rent-A-Center East, Inc.

 

 

Rent-A-Center International, Inc.

 

 

Rent-A-Center Texas, L.P.

 

 

Rent-A-Center West, Inc.

 

 

RAC Acceptance East, LLC

 

 

RAC Acceptance Texas, LLC

 

 

RAC Acceptance West, LLC

 

 

Rent-A-Center Texas, L.L.C.

 

 

RAC Welton, Inc.

 

 

RAC Mexico Holdings I, LLC

 

 

RAC Mexico Holdings II, LLC

 

 

 

 

 

Rent-A-Center Franchising International, Inc.

 

5000 Legacy Drive, Suite 210

ColorTyme Finance, Inc.

 

Plano, Texas 75024

 

39

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF PLEDGED INVESTMENT PROPERTY

 

Pledged Stock:

 

Grantor

 

Issuer

 

Issuer’s Jurisdiction
Under New York UCC
Section 9-305(a)(2)

 

Class of
Stock

 

Stock
Certificate No.

 

Percentage
of Shares

 

No. of
Shares

 

Rent-A-Center East, Inc.

 

Rent-A-Center Franchising International, Inc. (f/k/a ColorTyme, Inc.)

 

Texas

 

Common

 

003

 

100

%

1,000

 

Rent-A-Center West, Inc.

 

Remco America, Inc.

 

Delaware

 

Common

 

30

 

100

%

1,000

 

Rent-A-Center East, Inc.

 

Rent-A-Center West, Inc.

 

Delaware

 

Common

 

4

 

100

%

1,000

 

Rent-A-Center, Inc.

 

Rent-A-Center East, Inc.

 

Delaware

 

Common

 

1

 

100

%

1,000

 

Rent-A-Center East, Inc.

 

Rent-A-Center International, Inc.

 

Delaware

 

Common

 

1

 

100

%

1,000

 

Rent-A-Center East, Inc.

 

RAC Welton, Inc.

 

Texas

 

Common

 

1

 

100

%

1,000

 

Rent-A-Center Franchising International, Inc. (f/k/a ColorTyme, Inc.)

 

ColorTyme Finance, Inc.

 

Texas

 

Common

 

1

 

100

%

1,000

 

 

Pledged Notes:

 

Grantor

 

Issuer

 

Payee

 

Principal Amount

None.

 

 

 

 

 

 

 

Pledged Debt Securities:

 

Grantor

 

Issuer

 

Issuer’s Jurisdiction
Under New York UCC
Section 9-305(a)(2)

 

Payee

 

Principal Amount

 

None.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Pledged Security Entitlements:

 

Grantor

 

Issuer of
Financial Asset

 

Description of
Financial Asset

 

Securities
Intermediary
(Name and Address)

 

Securities Account
(Number and Location)

 

Securities Intermediary’s
Jurisdiction Under New York
UCC Section 9-305(a)(3)

None.

 

 

 

 

 

 

 

 

 

 

 

Pledged Commodity Contracts:

 

Grantor

 

Description of
Commodity Contract

 

Commodity Intermediary
(Name and Address)

 

Commodity Account
(Number and Location)

 

Commodity Intermediary’s
Jurisdiction Under New York
UCC Section 9-305(a)(4)

None.

 

 

 

 

 

 

 

 

 

Pledged Partnership Interests:

 

Grantor

 

Issuer

 

Type of
Partnership Interest (e.g.,
General or Limited)

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

% of
Outstanding
Partnership
Interests of the
Partnership

 

Rent-A-Center East, Inc.

 

Rent-A-Center Texas, L.P.

 

General partnership interest

 

No

 

N/A

 

0.1

%

 

 

 

 

 

 

 

 

 

 

 

 

Rent-A-Center Texas, L.L.C.

 

Rent-A-Center Texas, L.P.

 

Limited partnership interest

 

No

 

N/A

 

99.9

%

 

--------------------------------------------------------------------------------


 

Pledged LLC Interests:

 

Grantor

 

Issuer

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

No of
Pledged Units

 

% of Outstanding LLC
Interests of the Issuer

 

Rent-A-Center East, Inc.

 

Get It Now, LLC

 

No

 

N/A

 

N/A

 

100

%

Rent-A-Center East, Inc.

 

Rent-A-Center Texas, L.L.C.

 

No

 

N/A

 

N/A

 

100

%

Rent-A-Center Texas, L.P.

 

Rent-A-Center Addison, L.L.C.

 

No

 

N/A

 

N/A

 

100

%

Rent-A-Center Texas, L.P.

 

RAC Acceptance Texas, LLC

 

No

 

N/A

 

N/A

 

100

%

Rent-A-Center East, Inc.

 

RAC National Product Service, LLC

 

No

 

N/A

 

N/A

 

100

%

Rent-A-Center East, Inc.

 

RAC Acceptance East, LLC

 

No.

 

N/A

 

N/A

 

100

%

Rent-A-Center West, Inc.

 

RAC Mexico Holdings I, LLC

 

No

 

N/A

 

N/A

 

100

%

Rent-A-Center West, Inc.

 

RAC Mexico Holdings II, LLC

 

No

 

N/A

 

N/A

 

100

%

Rent-A-Center West, Inc.

 

RAC Acceptance West, LLC

 

No

 

N/A

 

N/A

 

100

%

 

Pledged Trust Interests:

 

Grantor

 

Issuer

 

Class of Trust
Interests

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

% of Outstanding Trust
Interests of the Issuer

None.

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

File financing statement describing the Collateral in
each office described in the table below.

 

Company:

 

UCC Filing Jurisdiction:

Rent-A-Center, Inc.

 

Delaware Secretary of State

Rent-A-Center East, Inc.

 

Delaware Secretary of State

Rent-A-Center Franchising International, Inc.

 

Texas Secretary of State

ColorTyme Finance, Inc.

 

Texas Secretary of State

Remco America, Inc.

 

Delaware Secretary of State

Rent-A-Center West, Inc.

 

Delaware Secretary of State

Get It Now, LLC

 

Delaware Secretary of State

Rent-A-Center Texas, L.L.C.

 

Nevada Secretary of State

Rent-A-Center Texas, L.P.

 

Texas Secretary of State

Rent-A-Center International, Inc.

 

Delaware Secretary of State

RAC National Product Service, LLC

 

Delaware Secretary of State

RAC Acceptance East, LLC

 

Delaware Secretary of State

RAC Welton, Inc.

 

Texas Secretary of State

Rent-A-Center Addison, L.L.C.

 

Delaware Secretary of State

RAC Acceptance Texas, LLC

 

Delaware Secretary of State

RAC Acceptance West, LLC

 

Delaware Secretary of State

RAC Mexico Holdings I, LLC

 

Delaware Secretary of State

RAC Mexico Holdings II, LLC

 

Delaware Secretary of State

 

 

--------------------------------------------------------------------------------


 

Patent and Trademark Filings

 

Recordation with the U. S. Patent and Trademark Office.

 

Copyright Filings

 

Recordation with the U.S. Copyright Office.

 

Actions with respect to Chattel Paper, Negotiable Documents and Instruments

 

File financing statement describing the Collateral in each office described in
the table above or obtain possession with respect to Chattel Paper, Negotiable
Documents and Instruments.

 

Actions with respect to Investment Property

 

File financing statement describing the Collateral in each office described in
the table above or obtain control as described in the Uniform Commercial Code
with respect to Investment Property.

 

Actions with respect to Letter of Credit Rights

 

Obtain control as described in Uniform Commercial Code with respect to Letter of
Credit Rights.

 

--------------------------------------------------------------------------------


 

Schedule 4

 

EXACT LEGAL NAME, JURISDICTION OF ORGANIZATION AND LOCATION OF CHIEF EXECUTIVE
OFFICE

 

Exact Legal Name

 

Jurisdiction of
Organization

 

Organizational
I.D.

 

Location of Chief Executive Office

 

 

 

 

 

 

 

Rent-A-Center Franchising International, Inc.

 

Texas

 

139914600

 

5000 Legacy Drive, Suite 210
Plano, Texas 75024

 

 

 

 

 

 

 

ColorTyme Finance, Inc.

 

Texas

 

800716150

 

5000 Legacy Drive, Suite 210
Plano, Texas 75024

 

 

 

 

 

 

 

Rent-A-Center, Inc.

 

Delaware

 

3595771

 

5501 Headquarters Drive
Plano, Texas 75024

 

 

 

 

 

 

 

Rent-A-Center West, Inc.

 

Delaware

 

2442248

 

5501 Headquarters Drive
Plano, Texas 75024

 

 

 

 

 

 

 

Remco America, Inc.

 

Delaware

 

2099358

 

5501 Headquarters Drive
Plano, Texas 75024

 

 

 

 

 

 

 

Rent-A-Center East, Inc.

 

Delaware

 

2101702

 

5501 Headquarters Drive
Plano, Texas 75024

 

 

 

 

 

 

 

Get It Now, LLC

 

Delaware

 

3560682

 

5501 Headquarters Drive
Plano, Texas 75024

 

 

 

 

 

 

 

Rent-A-Center Texas, L.L.C.

 

Nevada

 

LLC 14630-02

 

5501 Headquarters Drive
Plano, Texas 75024

 

 

 

 

 

 

 

Rent-A-Center Texas, L.P.

 

Texas

 

800146329

 

5501 Headquarters Drive
Plano, Texas 75024

 

 

 

 

 

 

 

Rent-A-Center Addison, L.L.C.

 

Delaware

 

3735240

 

5501 Headquarters Drive
Plano, Texas 75024

 

 

 

 

 

 

 

RAC Welton, Inc.

 

Texas

 

801882809

 

5501 Headquarters Drive
Plano, Texas 75024

 

 

 

 

 

 

 

Rent-A-Center International, Inc.

 

Delaware

 

3734129

 

5501 Headquarters Drive
Plano, Texas 75024

 

 

 

 

 

 

 

RAC National Product Service, LLC

 

Delaware

 

3780584

 

5501 Headquarters Drive
Plano, Texas 75024

 

 

 

 

 

 

 

RAC Acceptance East, LLC

 

Delaware

 

5244670

 

5501 Headquarters Drive
Plano, Texas 75024

 

 

 

 

 

 

 

RAC Acceptance Texas, LLC

 

Delaware

 

5244667

 

5501 Headquarters Drive
Plano, Texas 75024

 

 

 

 

 

 

 

RAC Acceptance West, LLC

 

Delaware

 

5244673

 

5501 Headquarters Drive
Plano, Texas 75024

 

--------------------------------------------------------------------------------


 

Exact Legal Name

 

Jurisdiction of
Organization

 

Organizational
I.D.

 

Location of Chief Executive Office

 

 

 

 

 

 

 

RAC Mexico Holdings I, LLC

 

Delaware

 

4810497

 

5501 Headquarters Drive
Plano, Texas 75024

 

 

 

 

 

 

 

RAC Mexico Holdings II, LLC

 

Delaware

 

4810500

 

5501 Headquarters Drive
Plano, Texas 75024

 

--------------------------------------------------------------------------------


 

Schedule 5

 

INTELLECTUAL PROPERTY

 

See Attached.

 

--------------------------------------------------------------------------------


 

Schedule of Intellectual Property for Rent-A-Center, Inc.

 

U.S. TRADEMARKS, REGISTRATIONS AND APPLICATIONS

 

Mark

 

Application No./
Registration No.

 

Application Date/
Registration Date

 

Status

 

Owner

ACCEPTANCE NOW

 

86/074,127

N/A

 

9/25/2013

N/A

 

Pending

 

Rent-A-Center West, Inc.

ACCEPTANCE NOW & Design (Horizontal)

 

86/113,407

N/A

 

11/8/2013

N/A

 

Pending

 

Rent-A-Center West, Inc.

ACCEPTANCE NOW & Design (Vertical)

 

86/113,415

N/A

 

11/8/2013

N/A

 

Pending

 

Rent-A-Center West, Inc.

ACCEPTANCE NOW BENEFITS PLUS

 

86/108,137

N/A

 

11/1/2013

N/A

 

Pending

 

Rent-A-Center West, Inc.

AMERICA’S HOME OF RENT TO OWN

 

75/161,025

2,125,173

 

8/28/1996

12/30/1997

 

Registered

 

Rent-A-Center West, Inc.

BECAUSE LIFE SHOULD BE COLORFUL

 

77/314,113

3,719,147

 

10/26/2007

12/1/2009

 

Registered

 

Rent-A-Center Franchising International, Inc.

BECAUSE LIFE SHOULD BE COLORFUL

 

77/314,119

3,719,148

 

10/26/2007

12/1/2009

 

Registered

 

Rent-A-Center Franchising International, Inc.

BECAUSE LIFE SHOULD BE COLORFUL

 

77/314,124

3,750,273

 

10/26/2007

2/16/2010

 

Registered

 

Rent-A-Center Franchising International, Inc.

BECAUSE LIFE SHOULD BE COLORFUL

 

77/314,191

3,722,927

 

10/26/2007

12/8/2009

 

Registered

 

Rent-A-Center Franchising International, Inc.

BECAUSE LIFE SHOULD BE COLORFUL

 

77/314,199

3,722,928

 

10/26/2007

12/8/2009

 

Registered

 

Rent-A-Center Franchising International, Inc.

BECAUSE LIFE SHOULD BE COLORFUL

 

77/314,204

3,722,929

 

10/26/2007

12/8/2009

 

Registered

 

Rent-A-Center Franchising International, Inc.

BECAUSE LIFE SHOULD BE COLORFUL

 

77/314,210

3,722,930

 

10/26/2007

12/8/2009

 

Registered

 

Rent-A-Center Franchising International, Inc.

CASH ADVANTEDGE

 

77/028,108

3,531,518

 

10/24/2006

11/11/2008

 

Registered

 

Rent-A-Center West, Inc.

CASH ADVANTEDGE & Design

 

77/028,166

3,580,985

 

10/24/2006

2/24/2009

 

Registered

 

Rent-A-Center West, Inc.

 

--------------------------------------------------------------------------------


 

Mark

 

Application No./
Registration No.

 

Application Date/
Registration Date

 

Status

 

Owner

COLORTYME

 

73/290,829

1,216,129

 

12/22/1980

11/9/1982

 

Registered

 

Rent-A-Center Franchising International, Inc.

ColorTyme

 

78/571,456

3,276,638

 

2/21/2005

8/7/2007

 

Registered

 

Rent-A-Center Franchising International, Inc.

COLORTYME

 

75/029,755

2,048,813

 

12/8/1995

4/1/1997

 

Registered

 

Rent-A-Center Franchising International, Inc.

COLORTYME

 

73/290,809

1,191,104

 

12/22/1980

3/2/1982

 

Registered

 

Rent-A-Center Franchising International, Inc.

COLORTYME

 

74/470,558

1,872,515

 

12/17/1993

1/10/1995

 

Registered

 

Rent-A-Center Franchising International, Inc.

COLORTYME

 

85/444,121

4,405,390

 

10/11/2011

9/24/2013

 

Registered

 

Rent-A-Center Franchising International, Inc.

COLORTYME

 

85/466,382

4,157,885

 

11/7/2011

6/12/2012

 

Registered

 

Rent-A-Center Franchising International, Inc.

COLORTYME & Design

 

75/029,756

2,054,385

 

12/8/1995

4/22/1997

 

Registered

 

Rent-A-Center Franchising International, Inc.

EASY PAY NO CREDIT NO PROBLEM & Design (1)

 

77/287,981

3,466,283

 

9/25/2007

7/15/2008

 

Registered

 

Rent-A-Center West, Inc.

GET IT NOW

 

76/461,852

2,850,252

 

10/28/2002

6/8/2004

 

Registered

 

Rent-A-Center West, Inc.

GET IT NOW & Design (1)

 

73/234,914

1,302,055

 

10/12/1979

10/23/1984

 

Registered

 

Rent-A-Center West, Inc. (2)

GET IT NOW! & Design

 

76/461,851

2,850,251

 

10/28/2002

6/8/2004

 

Registered

 

Rent-A-Center West, Inc.

HOME CHOICE

 

78/981,029

3,659,513

 

4/6/2006

7/21/2009

 

Registered

 

Rent-A-Center West, Inc.

OPERATION: JUST LIKE HOME

 

85/525,159

4,277,107

 

1/25/2012

1/15/2013

 

Registered

 

Rent-A-Center Texas, L.P.

 

RAC

 

85/267,791

4,048,564

 

3/15/2011

11/1/2011

 

Registered

 

Rent-A-Center West, Inc.

RAC

 

78/559,090

3,161,654

 

2/2/2005

10/24/2006

 

Registered

 

Rent-A-Center West, Inc.

 

--------------------------------------------------------------------------------


 

Mark

 

Application No./
Registration No.

 

Application Date/
Registration Date

 

Status

 

Owner

RAC & Design

 

74/038,721

1,667,049

 

3/15/1990

12/3/1991

 

Registered

 

Rent-A-Center West, Inc.

RAC & Design

 

85/267,817

4,048,565

 

3/15/2011

11/1/2011

 

Registered

 

Rent-A-Center West, Inc.

RAC ACCEPTANCE

 

85/466,418

4,154,196

 

11/7/2011

6/5/2012

 

Registered

 

Rent-A-Center West, Inc.

RAC ACCEPTANCE

 

78/923,518

3,346,229

 

7/6/2006

11/27/2007

 

Registered

 

Rent-A-Center West, Inc.

RAC BENEFITS PLUS

 

78/558,985

3,054,671

 

2/2/2005

1/31/2006

 

Registered

 

Rent-A-Center West, Inc.

RAC FI

 

86/098,572

N/A

 

10/22/2013

N/A

 

Pending

 

Rent-A-Center West, Inc.

RAC FI AND DESIGN

 

86/098,566

N/A

 

10/22/2013

N/A

 

Pending

 

Rent-A-Center West, Inc.

RAC NATIONAL PRODUCT SERVICE

 

78/624,453

3,055,502

 

5/6/2005

1/31/2006

 

Registered

 

Rent-A-Center West, Inc.

RAC RENT-A-CENTER & Design

 

76/477,879

2,876,244

 

12/24/2002

8/24/2004

 

Registered

 

Rent-A-Center West, Inc.

RAC RENT-A-CENTER FURNITURE APPLIANCES ELECTRONICS COMPUTERS & Design (Button
Logo)

 

85/272,496

4,031,722

 

3/21/2011

9/27/2011

 

Registered

 

Rent-A-Center West, Inc.

RAC RENT-A-CENTER FURNITURE APPLIANCES ELECTRONICS COMPUTERS & Design (Button
Logo)

 

85/272,525

4,059,335

 

3/21/2011

11/22/2011

 

Registered

 

Rent-A-Center West, Inc.

RAC WORRY FREE GUARANTEE

 

77/287,249

3,620,129

 

9/24/2007

5/12/2009

 

Registered

 

Rent-A-Center West, Inc.

RAC WORRY FREE GUARANTEE

 

77/287,277

3,620,130

 

9/24/2007

5/12/2009

 

Registered

 

Rent-A-Center West, Inc.

 

--------------------------------------------------------------------------------


 

Mark

 

Application No./
Registration No.

 

Application Date/
Registration Date

 

Status

 

Owner

RAC WORRY FREE GUARANTEE

 

77/287,308

3,620,131

 

9/24/2007

5/12/2009

 

Registered

 

Rent-A-Center West, Inc.

RAC WORRY FREE GUARANTEE

 

77/287,323

3,623,803

 

9/24/2007

5/19/2009

 

Registered

 

Rent-A-Center West, Inc.

RAC WORRY FREE GUARANTEE

 

77/287,341

3,623,804

 

9/24/2007

5/19/2009

 

Registered

 

Rent-A-Center West, Inc.

RAC WORRY FREE GUARANTEE

 

77/287,216

3,620,128

 

9/24/2007

5/12/2009

 

Registered

 

Rent-A-Center West, Inc.

RENT-A-CENTER

 

85/444,100

4,153,948

 

10/11/2011

6/5/2012

 

Registered

 

Rent-A-Center West, Inc.

RENT-A-CENTER

 

85/466,404

4,154,195

 

11/7/2011

6/5/2012

 

Registered

 

Rent-A-Center West, Inc.

RENT-A-CENTER

 

76/477,880

2,870,944

 

12/24/2002

8/10/2004

 

Registered

 

Rent-A-Center West, Inc.

RENT-A-CENTER

 

73/382,791

1,264,550

 

8/30/1982

1/17/1984

 

Registered

 

Rent-A-Center West, Inc.

RENT-A-CENTER

 

78/567,643

3,055,184

 

2/15/2005

1/31/2006

 

Registered

 

Rent-A-Center West, Inc.

RENT-A-CENTER SUPER VALUE & Design (circle with dollar sign)

 

77/622,305

3,646,658

 

11/26/2008

6/30/2009

 

Registered

 

Rent-A-Center West, Inc.

RENT-A-CENTER SUPER VALUE & Design (circle with dollar sign)

 

77/622,280

3,646,656

 

11/26/2008

6/30/2009

 

Registered

 

Rent-A-Center West, Inc.

RENT-A-CENTER SUPER VALUE & Design (circle with dollar sign)

 

77/622,334

3,646,663

 

11/26/2008

6/30/2009

 

Registered

 

Rent-A-Center West, Inc.

RENT-A-CENTER SUPER VALUE & Design (circle with dollar sign)

 

77/622,326

3,646,662

 

11/26/2008

6/30/2009

 

Registered

 

Rent-A-Center West, Inc.

 

--------------------------------------------------------------------------------


 

Mark

 

Application No./
Registration No.

 

Application Date/
Registration Date

 

Status

 

Owner

RENT-A-CENTER SUPER VALUE & Design (circle with dollar sign)

 

77/622,315

3,646,661

 

11/26/2008

6/30/2009

 

Registered

 

Rent-A-Center West, Inc.

RENTERS CHOICE

 

74/165,881

1,763,556

 

5/13/1991

4/6/1993

 

Registered

 

Rent-A-Center West, Inc.

RENTWAY

 

75/139,190

2,094,767

 

7/24/1996

9/9/1997

 

Registered

 

Rent-A-Center East, Inc.

RENT-WAY & Design (Arrow)

 

75/015,035

2,011,934

 

11/6/1995

10/29/1996

 

Registered

 

Rent-A-Center East, Inc.

RENTWAY (Stylized) & Design

 

75/139,176

2,097,244

 

7/24/1996

9/16/1997

 

Registered

 

Rent-A-Center East, Inc.

RIMTYME

 

78/893,263

3,341,976

 

5/25/2006

11/20/2007

 

Registered

 

Rent-A-Center Franchising International, Inc.

RIMTYME

 

78/893,269

3,341,977

 

5/25/2006

11/20/2007

 

Registered

 

Rent-A-Center Franchising International, Inc.

RIMTYME CUSTOM WHEELS AND TIRES & Design

 

85/323,128

4,166,707

 

5/17/2011

7/3/2012

 

Registered

 

Rent-A-Center Franchising International, Inc.

RIMTYME CUSTOM WHEELS AND TIRES & Design

 

85/323,026

4,083,155

 

5/17/2011

1/10/2012

 

Registered

 

Rent-A-Center Franchising International, Inc.

THE EDGE SIGNATURE LOAN (1)

 

77/007,751

3,310,465

 

9/26/2006

10/16/2007

 

Registered

 

Rent-A-Center West, Inc.

THE TAX ADVANTEDGE (1)

 

77/049,467

3,534,548

 

11/22/2006

11/18/2008

 

Registered

 

Rent-A-Center West, Inc.

THE TAX ADVANTEDGE (1)

 

77/049,472

3,534,549

 

11/22/2006

11/18/2008

 

Registered

 

Rent-A-Center West, Inc.

TRS HOME FURNISHINGS

 

76/587,753

3,075,173

 

4/21/2004

4/4/2006

 

Registered

 

Rent-A-Center West, Inc.

 

--------------------------------------------------------------------------------


 

Mark

 

Application No./
Registration No.

 

Application Date/
Registration Date

 

Status

 

Owner

TRY IT BEFORE YOU BUY IT

 

75/137,859

2,170,721

 

7/17/1996

7/7/1998

 

Registered

 

Rent-A-Center West, Inc.

WANT IT. GET IT. FAST. (1)

 

76/601,395

3,454,210

 

7/8/2004

6/24/2008

 

Registered

 

Rent-A-Center West, Inc.

WE MAKE IT EASY TO MAKE IT YOUR HOME

 

78/970,998

3,490,677

 

9/11/2006

8/19/2008

 

Registered

 

Rent-A-Center West, Inc.

WE MAKE IT EASY TO MAKE IT YOUR HOME

 

78/971,002

3,538,990

 

9/11/2006

11/25/2008

 

Registered

 

Rent-A-Center West, Inc.

WE MAKE IT EASY TO MAKE IT YOUR HOME

 

78/971,007

3,490,678

 

9/11/2006

8/19/2008

 

Registered

 

Rent-A-Center West, Inc.

WE MAKE IT EASY TO MAKE IT YOUR HOME

 

78/971,010

3,490,679

 

9/11/2006

8/19/2008

 

Registered

 

Rent-A-Center West, Inc.

WE MAKE IT EASY TO MAKE IT YOUR HOME

 

78/971,013

3,490,680

 

9/11/2006

8/19/2008

 

Registered

 

Rent-A-Center West, Inc.

WE MAKE IT EASY TO MAKE IT YOUR OWN

 

78/835,816

3,201,581

 

3/13/2006

1/23/2007

 

Registered

 

Rent-A-Center West, Inc.

WORRY FREE GUARANTEE

 

77/736,343

3,891,827

 

5/13/2009

12/21/2010

 

Registered

 

Rent-A-Center West, Inc.

YOUR HOMETOWN COLORTYME

 

78/843,976

3,314,479

 

3/23/2006

10/16/2007

 

Registered

 

Rent-A-Center Franchising International, Inc.

 

--------------------------------------------------------------------------------

(1)           Mark is registered, but not in use, and registration will be
allowed to lapse.

 

(2)           The USPTO record reflects a recorded interest in favor of Signal
Capital Corporation.

 

--------------------------------------------------------------------------------


 

U.S. COPYRIGHT REGISTRATIONS

 

Title

 

Registration No.

 

Registration Date

 

Owner

Rent-A-Center

Renter Defender; Rent-A-Center renter defender

 

VA518452

 

July 31, 1992

 

Rent-A-Center West, Inc.

RACA PC Store Systems

 

TXU547160

 

November 2, 1992

 

Rent-A-Center West, Inc.

PC to AS400 High Performance Data File Transfer System

 

TX3237702

 

January 15, 1992

 

Rent-A-Center West, Inc.

RACA PC Store System

 

TXU500938

 

December 30, 1991

 

Rent-A-Center West, Inc.

File Application Special Transfer

 

TX3189508

 

November 8, 1991

 

Rent-A-Center West, Inc.

RAC Revision 3.53

 

TXU471002

 

August 28, 1990

 

Rent-A-Center West, Inc.

RACA PC Store System V353.BAS

 

TXU415494

 

May 5, 1990

 

Rent-A-Center West, Inc.

Store Operations Training: Level 1

 

TXU448124

 

November 29, 1990

 

Rent-A-Center West, Inc.

Standards of Operations

 

TXU445751

 

November 5, 1990

 

Rent-A-Center West, Inc.

Standards of Operations: Evaluator Manual

 

TXU445750

 

November 5, 1990

 

Rent-A-Center West, Inc.

Identity Standards and Usage Guidelines

 

TXU432800

 

August 15, 1990

 

Rent-A-Center West, Inc.

RAC Systems Computer Operations Manual

 

TXU429014

 

July 26, 1990

 

Rent-A-Center West, Inc.

Rental Agreement

Consumer friendly rental agreement

 

TX2809479

 

May 4, 1990

 

Rent-A-Center West, Inc.

RACS Rev. 3.3

 

TXU376529

 

March 28, 1989

 

Rent-A-Center West, Inc.

Advanced Sales Techniques

 

TXU375775

 

May 26, 1989

 

Rent-A-Center West, Inc.

Rent-A-Center Selection Interviewing Workshop

 

TXU374311

 

May 26, 1989

 

Rent-A-Center West, Inc.

Selection and training manual

Rent-A-Center selection and training manual

 

TXU374310

 

May 26, 1989

 

Rent-A-Center West, Inc.

Zone Certification Manager’s Manual

 

TXU374309

 

May 26, 1989

 

Rent-A-Center West, Inc.

General information manual

Rent-A-Center general information manual

 

TXU374308

 

May 26, 1989

 

Rent-A-Center West, Inc.

Sales and service manual

Rent-A-Center sales and service manual

 

TXU374307

 

May 26, 1989

 

Rent-A-Center West, Inc.

Rent-A-Center Collections Manual

 

TXU374218

 

May 26, 1989

 

Rent-A-Center West, Inc.

Account Manager I Certification Packet

 

TXU369577

 

May 26, 1989

 

Rent-A-Center West, Inc.

Implementation Kit for Human Resources Planning at Rent-A-Center Inc.

 

TXU369447

 

May 26, 1989

 

Rent-A-Center West, Inc.

Assistant Manager Certification Packet

 

TXU369446

 

May 26, 1989

 

Rent-A-Center West, Inc.

Collections Skills Workbook: Store Operations Training

 

TXU301483

 

May 7, 1987

 

Rent-A-Center West, Inc.

RACS Rev. 2.30

 

TXU290611

 

July 31, 1987

 

Rent-A-Center West, Inc.

RACS Rev. 3.0

 

TXU290610

 

July 31, 1987

 

Rent-A-Center West, Inc.

Store Operations Training: Sales and Service Workbook

 

TXU281464

 

May 7, 1987

 

Rent-A-Center West, Inc.

Macntlin

 

TXU207428

 

August 16, 1985

 

Rent-A-Center West, Inc.

Our 10 Commitments to You

 

TX1663355

 

October 11, 1985

 

Rent-A-Center West, Inc.

Rent-A-Center - A Special Place

 

PAU1230331

 

May 26, 1989

 

Rent-A-Center West, Inc.

Collection Practices - One to Six Day Accounts

 

PAU1230330

 

May 26, 1989

 

Rent-A-Center West, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registration Date

 

Owner

The Basics of Successful Renting and the Sales Track

 

PAU1230329

 

May 26, 1989

 

Rent-A-Center West, Inc.

Collection Practices - Seven to Twenty-Nine Day Accounts

 

PAU1230328

 

May 26, 1989

 

Rent-A-Center West, Inc.

THORN Services International - Field Management System V.015

 

TXU676521

 

February 27, 1995

 

Rent-A-Center West, Inc.

THORN Services International - Warranty Claims V.012

 

TXU676519

 

February 27, 1995

 

Rent-A-Center West, Inc.

THORN Services International - Central Parts Procurement System V 3.0

 

TXU676518

 

February 27, 1995

 

Rent-A-Center West, Inc.

Credit Analysis Package

 

TXU830675

 

December 23, 1997

 

Rent-A-Center West, Inc.

RAC Rent-A-Center : Apr./May 04

 

TX6002233

 

July 28, 2004

 

Rent-A-Center West, Inc.

RAC : Rent-A-Center, June-July 11

 

TX6069856

 

August 24, 2004

 

Rent-A-Center West, Inc.

RAC: Rent-A-Center, July 11-Aug 28

 

TX6069857

 

August 24, 2004

 

Rent-A-Center West, Inc.

RAC : Rent-A-Center, May

 

TX6069858

 

August 24, 2004

 

Rent-A-Center West, Inc.

Consumer Lease Agreement

 

TXU1777399

 

September 29, 2011

 

Rent-A-Center West, Inc.

Carpe Diem 2 / with an introd. by George Fink; compiled by Heidi Beale; edited
by Heidi Beale, Matt Campbell, George Fink… [et al.] ; cover design by Heidi
Beale, Connie Connor and George Fink; cover art by Connie Conner and Kelley
Walker

 

TX3572214

 

March 2, 1993

 

Remco America, Inc.

 

U.S. PATENTS

 

None.

 

INTELLECTUAL PROPERTY LICENSES

 

Title

 

Date

 

Licensor

 

Licensee

Amended and Restated Trademark License Agreement

 

September 1, 2013

 

Rent-A-Center West, Inc.

 

Rent-A-Center Franchising International, Inc. (formerly known as
ColorTyme, Inc.)

Trademark License Agreement

 

December 31, 2002,
as amended December 31, 2004

 

Rent-A-Center West, Inc.

 

Rent-A-Center Texas, L.P.

Trademark License Agreement

 

December 31, 2002,
as amended December 31, 2004

 

Rent-A-Center West, Inc..

 

Rent-A-Center East, Inc.

Trademark License Agreement

 

April 22, 2005

 

Rent-A-Center West, Inc.

 

Get It Now, LLC

Trademark License Agreement

 

April 14, 2004

 

Rent-A-Center West, Inc.

 

RAC National Product Service, LLC

 

Franchise agreements with Rent-A-Center Franchising International, Inc.
franchisees Other inter-company licenses

 

--------------------------------------------------------------------------------


 

Schedule 6

 

LETTERS OF CREDIT

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit A to

Guarantee and Collateral Agreement

 

FORM OF ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of March 19, 2014 (the “Agreement”; capitalized
terms used but not defined herein have the meanings given such terms therein),
made by the Grantors parties thereto for the benefit of JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”)
under the Credit Agreement, dated as of March 19, 2014 (as amended, supplemented
or modified from time to time, the “Credit Agreement”), among
Rent-A-Center, Inc., a Delaware corporation, the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement and the Administrative Agent.  The undersigned agrees for the benefit
of the Administrative Agent and the Secured Parties as follows:

 

1.                                      The undersigned will be bound by the
terms of the Agreement and will comply with such terms insofar as such terms are
applicable to the undersigned.

 

2.                                      The undersigned confirms the statements
made in the Agreement with respect to the undersigned including, without
limitation, in Section 4.7 and Schedule 2.

 

3.                                      The undersigned will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.8(a) of the Agreement.

 

4.                                      The terms of Sections 5.8(c), 6.3(c) and
6.7 of the Agreement shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 5.8(c), 6.3(c) or 6.7 of
the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

Fax:

 

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B-1 to

Guarantee and Collateral Agreement

 

FORM OF [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT

 

This [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT, dated as of [     ],
2014 (as amended, supplemented or otherwise modified from time to time, the
“Intellectual Property Security Agreement”), is made by each of the signatories
hereto (collectively, the “Grantors”) in favor of JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

 

WHEREAS, Rent-A-Center, Inc., a Delaware corporation (the “Borrower”) has
entered into an Credit Agreement, dated as of March 19, 2014 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among the
Borrower, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement and the Administrative Agent.

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered that certain Guarantee and
Collateral Agreement, dated as of March 19, 2014 in favor of the Administrative
Agent for the benefit of the Secured Parties (as amended, supplemented, replaced
or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”).

 

WHEREAS, under the terms of the Guarantee and Collateral Agreement, the Grantors
have granted a security interest in certain property, including, without
limitation, certain Intellectual Property of the Grantors (the
“[Copyrights][Patents][Trademarks]”) to the Administrative Agent for the ratable
benefit of the Secured Parties, and have agreed as a condition thereof to
execute this Intellectual Property Security Agreement for recording with the
United States Patent and Trademark Office, the United States Copyright Office,
and other applicable Governmental Authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

 

SECTION 1.                            Definitions.  Unless otherwise defined
herein or the context otherwise requires, terms used in this Intellectual
Property Security Agreement, including its preamble and recitals, have the
meanings provided or provided by reference in the Credit Agreement or the
Guarantee and Collateral Agreement, as applicable.

 

SECTION 2.                            Grant of Security.  Each Grantor hereby
pledges and grants to the Administrative Agent for the ratable benefit of the
Secured Parties a continuing security interest in and to all of such Grantor’s
right, title and interest in the [Copyrights][Patents][Trademarks] listed on
Schedule A, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations.

 

SECTION 3.                            Recordation.  This Intellectual Property
Security Agreement has been executed and delivered by Grantor for the purpose of
recording the grant of security interest herein with the Register of Copyrights,
the Commissioner of Patents and Trademarks and any other applicable government
officer.  Each Grantor authorizes and requests that the Register of Copyrights,
the Commissioner of Patents and Trademarks and any other applicable government
officer record this Intellectual Property Security Agreement.

 

B-1

--------------------------------------------------------------------------------


 

SECTION 4.                            Execution in Counterparts.  This Agreement
may be executed in any number of counterparts (including by telecopy), each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

SECTION 5.                            Governing Law.  This Intellectual Property
Security Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

SECTION 6.                            Conflict Provision.  This Intellectual
Property Security Agreement has been entered into in conjunction with the
provisions of the Guarantee and Collateral Agreement and the Credit Agreement. 
The rights and remedies of each party hereto with respect to the security
interest granted herein are without prejudice to and are in addition to those
set forth in the Guarantee and Collateral Agreement and the Credit Agreement,
all terms and provisions of which are incorporated herein by reference.  In the
event that any provisions of this Intellectual Property Security Agreement are
in conflict with the Guarantee and Collateral Agreement or the Credit Agreement,
the provisions of the Guarantee and Collateral Agreement or the Credit Agreement
shall govern.

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-3

--------------------------------------------------------------------------------


 

Schedule A

 

[COPYRIGHTS]

 

[PATENTS]

 

[TRADEMARKS]

 

[EXCLUSIVE INTELLECTUAL PROPERTY LICENSES]

 

--------------------------------------------------------------------------------


 

Exhibit B-2 to

Guarantee and Collateral Agreement

 

FORM OF AFTER-ACQUIRED [COPYRIGHT][PATENT][TRADEMARK] SECURITY

AGREEMENT

 

([FIRST] SUPPLEMENTAL FILING)

 

This [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT ([FIRST] SUPPLEMENTAL
FILING), dated as of                , 201_ (as amended, supplemented or
otherwise modified from time to time, the “[First] Supplemental Intellectual
Property Security Agreement”), is made by each of the signatories hereto
(collectively, the “Grantors”) in favor of JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

 

WHEREAS, Rent-A-Center, Inc., a Delaware corporation (the “Borrower”), has
entered into an Credit Agreement, dated as of March 19, 2014 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among the
Borrower, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement and the Administrative Agent.

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered that certain Guarantee and
Collateral Agreement, dated as of March 19, 2014 in favor of the Administrative
Agent for the benefit of the Secured Parties (as amended, supplemented, replaced
or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”).

 

WHEREAS, under the terms of the Guarantee and Collateral Agreement, the Grantors
have granted a security interest in certain property, including, without
limitation, certain Intellectual Property, including but not limited to
After-Acquired Intellectual Property of the Grantors (the
“[Copyrights][Patents][Trademarks]”) to the Administrative Agent for the ratable
benefit of the Secured Parties, and have agreed as a condition thereof to
execute this [First] Supplemental Intellectual Property Security Agreement for
recording with the United States Patent and Trademark Office, the United States
Copyright Office, and other applicable Governmental Authorities.

 

WHEREAS, the Intellectual Property Security Agreement was recorded against
certain United States Intellectual Property at [INSERT REEL/FRAME NUMBER] [IF
SECOND OR LATER SUPPLEMENTAL, ADD PRIOR REEL/FRAME NUMBERS].

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

 

SECTION 1.                            Definitions.  Unless otherwise defined
herein or the context otherwise requires, terms used in this Intellectual
Property Security Agreement, including its preamble and recitals, have the
meanings provided or provided by reference in the Credit Agreement or the
Guarantee and Collateral Agreement, as applicable.

 

SECTION 2.                            Grant of Security.  Each Grantor hereby
pledges and grants to the Administrative Agent for the ratable benefit of the
Secured Parties a continuing security interest in and to all of such Grantor’s
right, title and interest in the [Copyrights][Patents][Trademarks] listed on
Schedule A, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

 

B-2-1

--------------------------------------------------------------------------------


 

SECTION 3.                            Recordation.  This Intellectual Property
Security Agreement has been executed and delivered by Grantor for the purpose of
recording the grant of security interest herein with the Register of Copyrights,
the Commissioner of Patents and Trademarks and any other applicable government
officer.  Each Grantor authorizes and requests that the Register of Copyrights,
the Commissioner of Patents and Trademarks and any other applicable government
officer record this [First] Supplemental Intellectual Property Security
Agreement.

 

SECTION 4.                            Execution in Counterparts.  This Agreement
may be executed in any number of counterparts (including by telecopy), each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

SECTION 5.                            Governing Law.  This [First] Supplemental
Intellectual Property Security Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

SECTION 6.                            Conflict Provision.  This [First]
Supplemental Intellectual Property Security Agreement has been entered into in
conjunction with the provisions of the Guarantee and Collateral Agreement and
the Credit Agreement.  The rights and remedies of each party hereto with respect
to the security interest granted herein are without prejudice to, and are in
addition to those set forth in the Guarantee and Collateral Agreement and the
Credit Agreement, all terms and provisions of which are incorporated herein by
reference.  In the event that any provisions of this [First] Supplemental
Intellectual Property Security Agreement are in conflict with the Guarantee and
Collateral Agreement or the Credit Agreement, the provisions of the Guarantee
and Collateral Agreement or the Credit Agreement shall govern.

 

B-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this [First] Supplemental
Intellectual Property Security Agreement to be duly executed and delivered as of
the date first above written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-2-3

--------------------------------------------------------------------------------


 

Schedule A

 

[COPYRIGHTS]

 

[PATENTS]

 

[TRADEMARKS]

 

[EXCLUSIVE INTELLECTUAL PROPERTY LICENSES]

 

--------------------------------------------------------------------------------


 

Exhibit C to
Guarantee and Collateral Agreement

 

FORM OF CONTROL AGREEMENT

 

This CONTROL AGREEMENT (as amended, supplemented or otherwise modified from time
to time, the “Control Agreement”) dated as of                      , 201  , is
made by and among                               , a                      (the
“Grantor”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Guarantee and Collateral Agreement referred to below), and
                        , a                          (the “Issuer”).

 

WHEREAS, the Grantor has granted to the Administrative Agent for the benefit of
the Secured Parties a security interest in the uncertificated securities of the
Issuer owned by the Grantor from time to time (collectively, the “Pledged
Securities”), and all additions thereto and substitutions and proceeds thereof
(collectively, with the Pledged Securities, the “Collateral”) pursuant to an
Guarantee and Collateral Agreement, dated as of March 19, 2014 (as amended,
supplemented, replaced or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”), among the Grantor and the other persons party
thereto as grantors in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

WHEREAS, the following terms which are defined in Articles 8 and 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “UCC”) are used herein as so defined:  Adverse Claim, Control, Instruction,
Proceeds and Uncertificated Security.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.                  Notice of Security Interest.  The Grantor, the
Administrative Agent and the Issuer are entering into this Control Agreement to
perfect, and to confirm the priority of, the Administrative Agent’s security
interest in the Collateral.  The Issuer acknowledges that this Control Agreement
constitutes written notification to the Issuer of the Administrative Agent’s
security interest in the Collateral.  The Issuer agrees to promptly make all
necessary entries or notations in its books and records to reflect the
Administrative Agent’s security interest in the Collateral and, upon request by
the Administrative Agent, to register the Administrative Agent as the registered
owner of any or all of the Pledged Securities.  The Issuer acknowledges that the
Administrative Agent has control over the Collateral.

 

SECTION 2.                  Collateral.  The Issuer hereby represents and
warrants to, and agrees with the Grantor and the Administrative Agent that
(i) the terms of any limited liability company interests or partnership
interests included in the Collateral from time to time shall expressly provide
that they are securities governed by Article 8 of the Uniform Commercial Code in
effect from time to time in the State of [                    ],  (ii) the
Pledged Securities are uncertificated securities, (iii) the issuer’s
jurisdiction is, and during the term of this Control Agreement shall remain, the
State of [                        ], (iv) Schedule 1 contains a true and
complete description of the Pledged Securities as of the date hereof and
(v) except for the claims and interests of the Administrative Agent and the
Grantor in the Collateral, the Issuer does not know of any claim to or security
interest or other interest in the Collateral.

 

SECTION 3.                  Control.  The Issuer hereby agrees, upon written
direction from the Administrative Agent who shall have provided the Grantor with
written notice to such written direction to the Issuer, and without further
consent from the Grantor, (a) to comply with all instructions and directions

 

C-1

--------------------------------------------------------------------------------


 

of any kind originated by the Administrative Agent concerning the Collateral, to
liquidate or otherwise dispose of the Collateral as and to the extent directed
by the Administrative Agent and to pay over to the Administrative Agent all
proceeds without any setoff or deduction, and (b) except as otherwise directed
by the Administrative Agent, not to comply with the instructions or directions
of any kind originated by the Grantor or any other person.

 

SECTION 4.                  Other Agreements.  The Issuer shall notify promptly
the Administrative Agent and the Grantor if any other person asserts any lien,
encumbrance, claim (including any adverse claim) or security interest in or
against any of the Collateral.  In the event of any conflict between the
provisions of this Control Agreement and any other agreement governing the
Pledged Securities or the Collateral, the provisions of this Control Agreement
shall control.

 

SECTION 5.                  Protection of Issuer.  The Issuer may rely and shall
be protected in acting upon any notice, instruction or other communication that
it reasonably believes to be genuine and authorized.

 

SECTION 6.                  Termination.  This Control Agreement shall terminate
automatically upon receipt by the Issuer of written notice executed by the
Administrative Agent.

 

SECTION 7.                  Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, to the Grantor’s and the Administrative Agent’s addresses
as set forth in the Guarantee and Collateral Agreement, and to the Issuer’s
address as set forth below, or to such other address as any party may give to
the others in writing for such purpose:

 

[Name of Issuer]

[Address of Issuer]

Attention:                                         

Telephone: (     )      -                       

Telecopy:  (     )      -                        

 

SECTION 8.                  Amendments in Writing.  None of the terms or
provisions of this Control Agreement may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the parties
hereto.

 

SECTION 9.                  Entire Agreement.  This Control Agreement and the
Guarantee and Collateral Agreement constitute the entire agreement and supersede
all other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.

 

SECTION 10.           Execution in Counterparts.  This Control Agreement may be
executed in any number of counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

SECTION 11.           Successors and Assigns.  This Control Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Grantor may not assign, transfer or
delegate any of its rights or obligations under this Control Agreement without
the prior written consent of the Administrative Agent.

 

C-2

--------------------------------------------------------------------------------


 

SECTION 12.           Governing Law and Jurisdiction.  This Control Agreement
has been delivered to and accepted by the Administrative Agent and will be
deemed to be made in the State of New York.  THIS CONTROL AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.  Each of the parties hereto submits for itself and its
property in any legal action or proceeding relating to this Control Agreement,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof.

 

SECTION 13.        WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS CONTROL AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

C-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ISSUER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-4

--------------------------------------------------------------------------------


 

Annex 1 to
Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of                         ,  201    , made by
                                            , a                               
(the “Additional Grantor”), in favor of JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for (i) the
banks and other financial institutions and entities (the “Lenders”) parties to
the Credit Agreement referred to below, and (ii) the other Secured Parties (as
defined in the Guarantee and Collateral Agreement (as hereinafter defined)). 
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Rent-A-Center, Inc. (the “Borrower”), the Lenders and the
Administrative Agent have entered into an Credit Agreement dated as of March 19,
2014 (as amended, supplemented or modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders and the Administrative Agent;

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of March 19, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.              Guarantee and Collateral Agreement.  By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor and Guarantor thereunder as of
the date hereof and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor and Guarantor
thereunder.  The information set forth in Annex 1-A hereto is hereby added to
the information set forth in Schedules 1 to 7 to the Guarantee and Collateral
Agreement.  The Additional Grantor hereby represents and warrants that each of
the representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date (except
for representations and warranties expressly stated to relate to a specific
earlier date).

 

2.              GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

--------------------------------------------------------------------------------


 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Annex 1-A

 

SUPPLEMENTAL INFORMATION

 

--------------------------------------------------------------------------------